 

Exhibit 10.44.1

 

$750,000,000

 

THREE YEAR CREDIT AGREEMENT

 

dated as of October 31, 2003

 

among

 

EXELON CORPORATION,

COMMONWEALTH EDISON COMPANY,

PECO ENERGY COMPANY

and

EXELON GENERATION COMPANY, LLC

 

as Borrowers

 

VARIOUS FINANCIAL INSTITUTIONS

as Lenders

 

BANK ONE, NA

as Administrative Agent

 

CITIBANK, N.A.,

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

and

 

DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

 

as Co-Documentation Agents

 

and

 

BARCLAYS BANK PLC

 

as Syndication Agent

 

BANC ONE CAPITAL MARKETS, INC.

 

and

 

BARCLAYS CAPITAL

 

Co-Lead Arrangers

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1

SECTION 1.01

  

Certain Defined Terms

   1

SECTION 1.02

  

Other Interpretive Provisions

   13

SECTION 1.03

  

Accounting Principles

   13

ARTICLE II AMOUNTS AND TERMS OF THE COMMITMENTS

   13

SECTION 2.01

  

Commitments

   13

SECTION 2.02

  

Procedures for Advances; Limitations on Borrowings

   14

SECTION 2.03

  

Facility and Utilization Fees

   15

SECTION 2.04

  

Reduction of Commitment Amounts; Adjustment of Sublimits

   15

SECTION 2.05

  

Repayment of Advances

   16

SECTION 2.06

  

Interest on Advances

   16

SECTION 2.07

  

Additional Interest on Eurodollar Advances

   17

SECTION 2.08

  

Interest Rate Determination

   17

SECTION 2.09

  

Continuation and Conversion of Advances

   17

SECTION 2.10

  

Prepayments

   18

SECTION 2.11

  

Increased Costs

   18

SECTION 2.12

  

Illegality

   20

SECTION 2.13

  

Payments and Computations

   20

SECTION 2.14

  

Taxes

   21

SECTION 2.15

  

Sharing of Payments, Etc.

   24

SECTION 2.16

  

Facility LCs

   24

ARTICLE III CONDITIONS TO CREDIT EXTENSIONS

   28

SECTION 3.01

  

Conditions Precedent to Initial Credit Extensions

   28

SECTION 3.02

  

Conditions Precedent to All Credit Extensions

   29

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   30

SECTION 4.01

  

Representations and Warranties of the Borrowers

   30

ARTICLE V COVENANTS OF THE BORROWERS

   32

SECTION 5.01

  

Affirmative Covenants

   32

SECTION 5.02

  

Negative Covenants

   35

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE VI EVENTS OF DEFAULT

   37

SECTION 6.01

  

Events of Default

   37

ARTICLE VII THE AGENTS

   40

SECTION 7.01

  

Authorization and Action

   40

SECTION 7.02

  

Agents’ Reliance, Etc.

   40

SECTION 7.03

  

Agents and Affiliates

   41

SECTION 7.04

  

Lender Credit Decision

   41

SECTION 7.05

  

Indemnification

   41

SECTION 7.06

  

Successor Administrative Agent

   41

SECTION 7.07

  

Co-Documentation Agents, Syndication Agent and Co-Lead Arranger

   42

ARTICLE VIII MISCELLANEOUS

   42

SECTION 8.01

  

Amendments, Etc.

   42

SECTION 8.02

  

Notices, Etc.

   43

SECTION 8.03

  

No Waiver; Remedies

   43

SECTION 8.04

  

Costs and Expenses; Indemnification

   43

SECTION 8.05

  

Right of Set-off

   44

SECTION 8.06

  

Binding Effect

   45

SECTION 8.07

  

Assignments and Participations

   45

SECTION 8.08

  

Governing Law

   48

SECTION 8.09

  

Consent to Jurisdiction; Certain Waivers

   48

SECTION 8.10

  

Execution in Counterparts; Integration

   49

SECTION 8.11

  

Liability Several

   49

SECTION 8.12

  

Termination of Existing Agreement

   49

 

-ii-



--------------------------------------------------------------------------------

Schedule I

  

Pricing Schedule

Schedule II

  

Commitments

Schedule III

  

Existing Letters of Credit

Exhibit A

  

Form of Note

Exhibit B

  

Form of Notice of Borrowing

Exhibit C

  

Form of Assignment and Acceptance

Exhibit D-1

  

Form of Opinion of Special Counsel for Exelon and PECO

Exhibit D-2

  

Form of Opinion of Special Counsel for ComEd

Exhibit E

  

Form of Annual and Quarterly Compliance Certificate

 

iii



--------------------------------------------------------------------------------

THREE YEAR CREDIT AGREEMENT

dated as of October 31, 2003

 

EXELON CORPORATION, COMMONWEALTH EDISON COMPANY, PECO ENERGY COMPANY, EXELON
GENERATION COMPANY, LLC, the banks listed on the signature pages hereof, BANK
ONE, NA, as Administrative Agent, CITIBANK, N.A., WACHOVIA BANK, NATIONAL
ASSOCIATION and DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as
Co-Documentation Agents, and BARCLAYS BANK PLC, as Syndication Agent, hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01 Certain Defined Terms. As used in this Agreement, each of the
following terms shall have the meaning set forth below (each such meaning to be
equally applicable to both the singular and plural forms of the term defined):

 

“Adjusted Funds From Operations” means, for any Borrower for any period, such
Borrower’s Net Cash Flows From Operating Activities for such period minus such
Borrower’s Transitional Funding Instrument Revenue for such period plus such
Borrower’s Net Interest Expense for such period minus, to the extent applicable,
the portion (but, if such Borrower or any of its Subsidiaries (other than any
Sithe Entity) has made any loans or advances to, or investments in, any Sithe
Entity during such period, not less than zero) of such Borrower’s Net Cash Flows
From Operating Activities attributable to any Sithe Entity.

 

“Administrative Agent” means Bank One in its capacity as administrative agent
for the Lenders pursuant to Article VII, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Section
7.06.

 

“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Administrative Agent, completed by a
Lender and furnished to the Administrative Agent in connection with this
Agreement.

 

“Advance” means an advance by a Lender to a Borrower hereunder. An Advance may
be a Base Rate Advance or a Eurodollar Rate Advance, each of which shall be a
“Type” of Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.

 

“Agents” means the Administrative Agent, the Co-Documentation Agents and the
Syndication Agent; and “Agent” means any one of the foregoing.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 



--------------------------------------------------------------------------------

“Applicable Margin” – see Schedule I.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C.

 

“Bank One” means Bank One, NA, a national banking association with its main
office in Chicago, Illinois.

 

“Base Rate” means, for any period, a fluctuating interest rate per annum which
rate per annum shall at all times be equal to the higher of:

 

(a) the Prime Rate; and

 

(b) the sum of 0.5% per annum plus the Federal Funds Rate in effect from time to
time.

 

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.06(a).

 

“Borrowers” means Exelon, ComEd, PECO and Genco; and “Borrower” means any one of
the foregoing.

 

“Borrowing” means a group of Advances to the same Borrower of the same Type
made, continued or converted on the same day by the Lenders ratably according to
their Pro Rata Shares and, in the case of a Borrowing of Eurodollar Rate
Advances, having the same Interest Period.

 

“Business Day” means a day on which banks are not required or authorized to
close in Philadelphia, Pennsylvania, Chicago, Illinois or New York, New York,
and, if the applicable Business Day relates to any Eurodollar Rate Advances, on
which dealings are carried on in the London interbank market.

 

“Closing Date” shall mean the date on which all conditions precedent to the
initial Credit Extension have been satisfied.

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, in each case as amended, reformed or otherwise modified from time to
time.

 

“Co-Documentation Agent” means each of Citibank, N.A., Wachovia Bank, National
Association and Dresdner Bank AG, New York and Grand Cayman Branches in its
capacity as a co-documentation agent hereunder.

 

“Co-Lead Arranger” means each of Banc One Capital Markets and Barclays Capital
in its capacity as a Co-Lead Arranger.

 

“ComEd” means Commonwealth Edison Company, an Illinois corporation, or any
Eligible Successor thereof.

 

2



--------------------------------------------------------------------------------

“ComEd Mortgage” means the Mortgage, dated July 1, 1923, as amended and
supplemented by supplemental indentures, including the Supplemental Indenture,
dated August 1, 1944, from ComEd to Harris Trust and Savings Bank and D.G.
Donovan, as trustees; provided that no effect shall be given to any amendment,
supplement or refinancing after the date of this Agreement that would broaden
the definition of “permitted liens” as defined in the ComEd Mortgage as
constituted on the date of this Agreement.

 

“ComEd Sublimit” means $50,000,000, subject to adjustment as provided in Section
2.04(c).

 

“Commitment” means, for any Lender, such Lender’s commitment to make Advances
and participate in Facility LCs for the account of each Borrower hereunder.

 

“Commitment Amount” means, for any Lender at any time, the amount set forth
opposite such Lender’s name on Schedule II attached hereto or, if such Lender
has entered into any Assignment and Acceptance, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 8.07(c), as
such amount may be reduced pursuant to Section 2.04.

 

“Commitment Termination Date” means, with respect to any Borrower, the earlier
of (i) October 31, 2006 or (ii) the date of termination of the Commitments to
such Borrower pursuant to Section 2.04 or 6.01.

 

“Commodity Trading Obligations” mean, with respect to any Person, the
obligations of such Person under (i) any commodity swap agreement, commodity
future agreement, commodity option agreement, commodity cap agreement, commodity
floor agreement, commodity collar agreement, commodity hedge agreement,
commodity forward contract or derivative transaction and any put, call or other
agreement, arrangement or transaction, including natural gas, power and
emissions forward contracts, or any combination of any such arrangements,
agreements and/or transactions, employed in the ordinary course of such Person’s
business, including any such Person’s energy marketing, trading and asset
optimization business, or (ii) any commodity swap agreement, commodity future
agreement, commodity option agreement, commodity hedge agreement, and any put,
call or other agreement or arrangement, or combination thereof (including an
agreement or arrangement to hedge foreign exchange risks) in respect of
commodities entered into by such Person pursuant to asset optimization and risk
management policies and procedures adopted in good faith by the Board of
Directors of such Person. The term “commodities” shall include natural gas,
electric power, emissions contracts and related products and ancillary services.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
that, together with Exelon or any Subsidiary, are treated as a single employer
under

Section 414(b) or 414(c) of the Code.

 

“Credit Extension” means the making of an Advance or the issuance or
modification of a Facility LC hereunder.

 

3



--------------------------------------------------------------------------------

“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of business), (iv) obligations as lessee under
leases that shall have been or are required to be, in accordance with GAAP,
recorded as capital leases, (v) obligations (contingent or otherwise) under
reimbursement or similar agreements with respect to the issuance of letters of
credit (other than obligations in respect of documentary letters of credit
opened to provide for the payment of goods or services purchased in the ordinary
course of business) and (vi) obligations under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (v) above.

 

“Distributions on Preferred Securities” means, for any period, (a) in the case
of Exelon, “Distributions on Preferred Securities of Subsidiaries” as shown on a
consolidated statement of income of Exelon for such period; (b) in the case of
ComEd, “Distributions on Mandatorily Redeemable Preferred Securities” as shown
on a consolidated statement of income of ComEd for such period; and (c) in the
case of PECO, “Distributions on Mandatorily Redeemable Preferred Securities” as
shown on a consolidated statement of income of PECO for such period.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrowers and the Administrative Agent.

 

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof; (ii) a commercial bank organized under the
laws of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
provided that such bank is acting through a branch or agency located in the
United States; (iii) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership or other entity) engaged
generally in making, purchasing or otherwise investing in commercial loans in
the ordinary course of its business; (iv) the central bank of any country that
is a member of the OECD; (v) any Lender; or (v) any Affiliate of a Lender;
provided that, unless otherwise agreed by Exelon and the Administrative Agent in
their sole discretion, (A) any Person described in clause (i), (ii) or (iii)
above shall also (x) have outstanding unsecured long-term debt that is rated
BBB- or better by S&P and Baa3 or better by Moody’s (or an equivalent rating by
another nationally recognized credit rating agency of similar standing if either
such corporation is no longer in the business of rating unsecured indebtedness
of entities engaged in such businesses) and (y) have combined capital and
surplus (as established in its most recent report of condition to its primary
regulator) of not less than $100,000,000 (or its equivalent in foreign
currency), and (B) any Person described in clause (ii), (iii), (iv) or (v) above
shall, on the date on which it is to become a Lender hereunder, be entitled to
receive payments hereunder without deduction or withholding of any United States
Federal income taxes (as contemplated by Section 2.14(e)).

 

4



--------------------------------------------------------------------------------

“Eligible Successor” means a Person which (i) is a corporation, limited
liability company or business trust duly incorporated or organized, validly
existing and in good standing under the laws of one of the states of the United
States or the District of Columbia, (ii) as a result of a contemplated
acquisition, consolidation or merger, will succeed to all or substantially all
of the consolidated business and assets of a Borrower and its Subsidiaries,
(iii) upon giving effect to such contemplated acquisition, consolidation or
merger, will have all or substantially all of its consolidated business and
assets conducted and located in the United States and (iv) is acceptable to the
Majority Lenders as a credit matter.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder, each as amended and modified from time to time.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Borrowers and the Administrative Agent.

 

“Eurodollar Rate” means, for each Interest Period for each Eurodollar Rate
Advance made as part of a Borrowing, the applicable British Bankers’ Association
LIBOR rate for deposits in U.S. dollars having a maturity equal to such Interest
Period, as reported by any generally recognized financial information service as
of 11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period; provided that if no such British Bankers’ Association LIBOR
rate is available to the Administrative Agent, the Eurodollar Rate for such
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which Bank One or one of its Affiliate banks offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 A.M. (London time) two Business Days prior to the first
day of such Interest Period, in the approximate amount of Bank One’s relevant
Eurodollar Rate Advance and having a maturity equal to such Interest Period.

 

“Eurodollar Rate Advance” means any Advance that bears interest as provided in
Section 2.06(b).

 

“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period means
the reserve percentage applicable during such Interest Period (or if more than
one such percentage shall be so applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) for such Lender with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities
having a term equal to such Interest Period.

 

5



--------------------------------------------------------------------------------

“Event of Default” - see Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and
modified from time to time.

 

“Exelon” means Exelon Corporation, a Pennsylvania corporation, or any Eligible
Successor thereof.

 

“Exelon Sublimit” means $375,000,000, subject to adjustment as provided in
Section 2.04(c).

 

“Existing Agreement” means the Credit Agreement dated as of November 22, 2002
among the Borrowers, various financial institutions and Bank One, as
Administrative Agent, as amended prior to the Closing Date.

 

“Existing Letter of Credit” means each letter of credit listed on Schedule III.

 

“Facility Fee Rate” – see Schedule I.

 

“Facility LC” means any letter of credit issued pursuant to Section 2.16 and any
Existing Letter of Credit.

 

“Facility LC Application” – see Section 2.16.3.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“GAAP” - see Section 1.03.

 

“Genco” means Exelon Generation Company, LLC, a Pennsylvania limited liability
company, or any Eligible Successor thereof.

 

“Genco Sublimit” means $125,000,000, subject to adjustment as provided in
Section 2.04(c).

 

“Granting Bank” - see Section 8.07(h).

 

“Hedging Obligations” mean, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, interest rate or
currency hedge agreement, and any put, call or other agreement or arrangement
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.

 

6



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, with respect to any Borrower for any period of
four consecutive fiscal quarters, the ratio of such Borrower’s Adjusted Funds
From Operations for such period to such Borrower’s Net Interest Expense for such
period.

 

“Interest Expense” means, for any Borrower for any period, “interest expense” as
shown on a consolidated statement of income of such Borrower for such period
prepared in accordance with GAAP.

 

“Interest Period” means, for each Eurodollar Rate Advance, the period commencing
on the date of such Eurodollar Rate Advance is made or is converted from a Base
Rate Advance and ending on the last day of the period selected by the applicable
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by such Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be 1, 2, 3
or 6 months, as the applicable Borrower may select in accordance with Section
2.02 or 2.09; provided that:

 

(i) no Borrower may select any Interest Period that ends after the scheduled
Maturity Date for such Borrower;

 

(ii) Interest Periods commencing on the same date for Advances made as part of
the same Borrowing shall be of the same duration;

 

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, unless such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, in which case the last day of such Interest Period shall occur
on the next preceding Business Day; and

 

(iv) if there is no day in the appropriate calendar month at the end of such
Interest Period numerically corresponding to the first day of such Interest
Period, then such Interest Period shall end on the last Business Day of such
appropriate calendar month.

 

“LC Fee Rate” – see Schedule I.

 

“LC Issuer” means Bank One in its capacity as issuer of Facility LCs hereunder.

 

“LC Obligations” means, with respect to any Borrower at any time, the sum,
without duplication, of (i) the aggregate undrawn stated amount under all
Facility LCs issued for the account of such Borrower outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations of such Borrower.

 

“LC Payment Date” – see Section 2.16.5.

 

“Lenders” means each of the financial institutions listed on the signature pages
hereof and each Eligible Assignee that shall become a party hereto pursuant to
Section 8.07.

 

7



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means $600,000,000.

 

“Lien” means any lien (statutory or other), mortgage, pledge, security interest
or other charge or encumbrance, or any other type of preferential arrangement
(including the interest of a vendor or lessor under any conditional sale,
capitalized lease or other title retention agreement).

 

“Majority Lenders” means Lenders having Pro Rata Shares of more than 50%
(provided that, for purposes of this definition, no Borrower nor any Affiliate
of a Borrower, if a Lender, shall be included in calculating the amount of any
Lender’s Pro Rata Share or the amount of the Commitment Amounts or Outstanding
Credit Extensions, as applicable, required to constitute more than 50% of the
Pro Rata Shares).

 

“Material Adverse Change” and “Material Adverse Effect” each means, relative to
any occurrence, fact or circumstances of whatsoever nature (including any
determination in any litigation, arbitration or governmental investigation or
proceeding) with respect to any Borrower, (i) any materially adverse change in,
or materially adverse effect on, the financial condition, operations, assets or
business of such Borrower and its consolidated Subsidiaries (other than the
Sithe Entities), taken as a whole (except that changes or effects relating to
such Borrower’s investment in any Sithe Entity shall not be considered in
determining whether a Material Adverse Change or Material Adverse Effect has
occurred), or (ii) any materially adverse effect on the validity or
enforceability against such Borrower of this Agreement or any applicable Note.

 

“Material Subsidiary” means, with respect to Exelon, each of ComEd, PECO and
Genco and any holding company for any of the foregoing.

 

“Maturity Date” means, with respect to any Borrower, the earlier of (i) October
31, 2006 or (ii) the date on which all obligations of such Borrower become due
and payable (pursuant to Section 6.01 or otherwise).

 

“Modify” and “Modification” – see Section 2.16.1.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Moody’s Rating” means, at any time for any Borrower, the rating issued by
Moody’s and then in effect with respect to such Borrower’s senior unsecured
long-term public debt securities without third-party credit enhancement (it
being understood that if such Borrower does not have any outstanding debt
securities of the type described above but has an indicative rating from Moody’s
for debt securities of such type, then such indicative rating shall be used for
determining the “Moody’s Rating”).

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which Exelon or any other member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“Net Cash Flows From Operating Activities” means, for any Borrower for any
period, “Net Cash Flows provided by Operating Activities” as shown on a
consolidated statement of cash flows of such Borrower for such period prepared
in accordance with GAAP, excluding any

 

8



--------------------------------------------------------------------------------

“working capital changes” (as shown on such statement of cash flows) taken into
account in determining such Net Cash Flows provided by Operating Activities.

 

“Net Interest Expense” means, for any Borrower for any period, the total of (a)
such Borrower’s Interest Expense for such period minus (b) such Borrower’s
Distributions on Preferred Securities for such period minus (c) such Borrower’s
Transitional Funding Instrument Interest for such period minus (d) in the case
of Exelon and Genco, interest on Sithe Project Debt for such period.

 

“Nonrecourse Indebtedness” means any Debt that finances the acquisition,
development, ownership or operation of an asset in respect of which the Person
to which such Debt is owed has no recourse whatsoever to any Borrower or any of
their respective Affiliates other than:

 

(i) recourse to the named obligor with respect to such Debt (the “Debtor”) for
amounts limited to the cash flow or net cash flow (other than historic cash
flow) from the asset;

 

(ii) recourse to the Debtor for the purpose only of enabling amounts to be
claimed in respect of such Debt in an enforcement of any security interest or
lien given by the Debtor over the asset or the income, cash flow or other
proceeds deriving from the asset (or given by any shareholder or the like in the
Debtor over its shares or like interest in the capital of the Debtor) to secure
the Debt, but only if the extent of the recourse to the Debtor is limited solely
to the amount of any recoveries made on any such enforcement; and

 

(iii) recourse to the Debtor generally or indirectly to any Affiliate of the
Debtor, under any form of assurance, undertaking or support, which recourse is
limited to a claim for damages (other than liquidated damages and damages
required to be calculated in a specified way) for a breach of an obligation
(other than a payment obligation or an obligation to comply or to procure
compliance by another with any financial ratios or other tests of financial
condition) by the Person against which such recourse is available.

 

“Note” means a promissory note of a Borrower payable to the order of a Lender,
in substantially the form of Exhibit A, evidencing the aggregate indebtedness of
such Borrower to such Lender resulting from the Advances made by such Lender to
such Borrower.

 

“Notice of Borrowing” - see Section 2.02(a).

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Outstanding Credit Extensions” means, with respect to any Borrower, the sum of
the aggregate principal amount of all outstanding Advances to such Borrower plus
all LC Obligations of such Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

9



--------------------------------------------------------------------------------

“PECO” means PECO Energy Company, a Pennsylvania corporation, or any Eligible
Successor thereof.

 

“PECO Mortgage” means the First and Refunding Mortgage, dated as of May 1, 1923,
between The Counties Gas & Electric Company (to which PECO is successor) and
Fidelity Trust Company, Trustee (to which First Union National Bank is
successor), as amended, supplemented or refinanced from time to time, provided
that no effect shall be given to any amendment, supplement or refinancing after
the date of this Agreement that would broaden the definition of “excepted
encumbrances” as defined in the PECO Mortgage as constituted on the date of this
Agreement.

 

“PECO Sublimit” means $200,000,000, subject to adjustment as provided in Section
2.04(c).

 

“Permitted Obligations” mean, with respect to Genco or any of its Subsidiaries,
(1) Hedging Obligations arising in the ordinary course of business and in
accordance with such Person’s established risk management policies that are
designed to protect such Person against, among other things, fluctuations in
interest rates or currency exchange rates and which in the case of agreements
relating to interest rates shall have a notional amount no greater than the
payments due with respect to the Obligations being hedged thereby and (2)
Commodity Trading Obligations.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means an employee pension benefit plan that is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which Exelon or any other member of the Controlled Group may have any
liability.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced by Bank One or by its parent, BANK ONE CORPORATION (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.

 

“Principal Subsidiary” means, with respect to a Borrower, (i) each Utility
Subsidiary of such Borrower (other than Commonwealth Edison Company of Indiana,
Inc., so long as it does not qualify as a Principal Subsidiary under the
following clause (ii)) and (ii) each other Subsidiary of such Borrower the
assets of which exceeded $250,000,000 in book value at any time during the
preceding 24- month period.

 

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment Amount (plus, after the
Commitments have terminated with respect to any Borrower, the principal amount
of such Lender’s outstanding Advances to such Borrower plus the amount of such
Lender’s participation in all of such Borrower’s LC Obligations) and the
denominator of which is the aggregate amount of the Commitment Amounts (plus,
after the Commitments have terminated with respect to any Borrower, the
principal amount of all outstanding Advances to such Borrower plus all LC
Obligations of such Borrower).

 

10



--------------------------------------------------------------------------------

“Register” - see Section 8.07(c).

 

“Reimbursement Obligations” means, with respect to any Borrower at any time, the
aggregate of all obligations of such Borrower then outstanding under Section
2.16 to reimburse the LC Issuer for amounts paid by the LC Issuer in respect of
any one or more drawings under Facility LCs.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and regulations issued under such section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event, provided that a failure to meet the minimum funding standard of
Section 412 of the Code and Section 302 of ERISA shall be a Reportable Event
regardless of the issuance of any such waivers in accordance with either Section
4043(a) of ERISA or Section 412(d) of the Code.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“S&P Rating” means, at any time for any Borrower, the rating issued by S&P and
then in effect with respect to such Borrower’s senior unsecured long-term public
debt securities without third-party credit enhancement (it being understood that
if such Borrower does not have any outstanding debt securities of the type
described above but has an indicative rating from S&P for debt securities of
such type, then such indicative rating shall be used for determining the “S&P
Rating”).

 

“Single Employer Plan” means a Plan maintained by Exelon or any other member of
the Controlled Group for employees of Exelon or any other member of the
Controlled Group.

 

“Sithe Energies” means Sithe Energies, Inc., provided that Sithe Energies shall
not be a Subsidiary until such time as it meets the requirements of that
definition.

 

“Sithe Entity” means each of Sithe Energies and Sithe Holdings and each of their
respective Subsidiaries.

 

“Sithe Holdings” means Exelon New England Holdings LLC (formerly known as Sithe
New England Holdings LLC).

 

“Sithe Project Debt” means Debt of any Sithe Entity for which none of the
Borrowers nor any of their Subsidiaries (other than another Sithe Entity) has
any liability, contingent or otherwise.

 

“SPC” - see Section 8.07(h).

 

“Special Purpose Subsidiary” means a direct or indirect wholly owned corporate
Subsidiary of ComEd or PECO, substantially all of the assets of which are
“intangible transition property” (as defined in Section 18-102 of the Illinois
Public Utilities Law, as amended, or in 66 Pa. Cons. Stat. Ann. ss.2812(g) (West
Supp. 1997) or any successor provision of similar import), and proceeds thereof,
formed solely for the purpose of holding such assets and issuing such

 

11



--------------------------------------------------------------------------------

Transitional Funding Instruments, and which complies with the requirements
customarily imposed on bankruptcy-remote corporations in receivables
securitizations.

 

“Sublimit” means the Exelon Sublimit, the ComEd Sublimit, the PECO Sublimit or
the Genco Sublimit.

 

“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
or not at the time capital stock, or comparable interests, of any other class or
classes of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
such Person (whether directly or through one or more other Subsidiaries).

 

“Syndication Agent” means Barclays Bank PLC in its capacity as a syndication
agent hereunder.

 

“Taxes” - see Section 2.14.

 

“Transitional Funding Instrument” means any instruments, pass-through
certificates, notes, debentures, certificates of participation, bonds,
certificates of beneficial interest or other evidences of indebtedness or
instruments evidencing a beneficial interest which (i) in the case of ComEd (A)
are issued pursuant to a “transitional funding order” (as such term is defined
in Section 18-102 of the Illinois Public Utilities Act, as amended) issued by
the Illinois Commerce Commission at the request of an electric utility and (B)
are secured by or otherwise payable from non-bypassable cent per kilowatt hour
charges authorized pursuant to such order to be applied and invoiced to
customers of such utility and (ii) in the case of PECO, are “transition bonds”
(as defined in 66 Pa. Cons. Stat. Ann. ss.2812(g) (West Supp. 1997), or any
successor provision of similar import), representing a securitization of
“intangible transition property” (as defined in the foregoing statute). The
instrument funding charges so applied and invoiced must be deducted and stated
separately from the other charges invoiced by such utility against its
customers.

 

“Transitional Funding Instrument Interest” means, for any Borrower for any
period, the portion of such Borrower’s Interest Expense for such period which
was payable in respect of Transitional Funding Instruments.

 

“Transitional Funding Instrument Revenue” means, for any Borrower for any
period, the portion of such Borrower’s consolidated revenue for such period
attributable to charges invoiced to customers in respect of Transitional Funding
Instruments.

 

“Type” - see the definition of Advance.

 

“Unfunded Liabilities” means, (i) in the case of any Single Employer Plan, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent evaluation date for
such Plan, and (ii) in the case of any Multiemployer Plan, the withdrawal
liability that would be incurred by the Controlled Group if all members of the
Controlled Group completely withdrew from such Multiemployer Plan.

 

12



--------------------------------------------------------------------------------

“Unmatured Event of Default” means any event which (if it continues uncured)
will, with lapse of time or notice or both, become an Event of Default.

 

“Utility Subsidiary” means, with respect to a Borrower, each Subsidiary of such
Borrower that is engaged principally in the generation, transmission, or
distribution of electricity or gas and is subject to rate regulation as a public
utility by federal or state regulatory authorities.

 

“Utilization Fee Rate” – see Schedule I.

 

SECTION 1.02 Other Interpretive Provisions. In this Agreement, (a) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; (b) unless otherwise indicated, any reference to an
Article, Section, Exhibit or Schedule means an Article or Section hereof or an
Exhibit or Schedule hereto; and (c) the term “including” means “including
without limitation”.

 

SECTION 1.03 Accounting Principles. (a) As used in this Agreement, “GAAP” shall
mean generally accepted accounting principles in the United States, applied on a
basis consistent with the principles used in preparing Exelon’s audited
consolidated financial statements as of December 31, 2002 and for the fiscal
year then ended. In this Agreement, except to the extent, if any, otherwise
provided herein, all accounting and financial terms shall have the meanings
ascribed to such terms by GAAP, and all computations and determinations as to
accounting and financial matters shall be made in accordance with GAAP. In the
event that the financial statements generally prepared by any Borrower apply
accounting principles other than GAAP (including as a result of any event
described in Section 1.03(b)), the compliance certificate delivered pursuant to
Section 5.01(b)(iv) accompanying such financial statements shall include
information in reasonable detail reconciling such financial statements to GAAP
to the extent relevant to the calculations set forth in such compliance
certificate.

 

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth herein and the applicable Borrower or
the Majority Lenders shall so request, the Administrative Agent, the Lenders and
such Borrower shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Majority Lenders); provided that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE COMMITMENTS

 

SECTION 2.01 Commitments. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to (a) make Advances to any Borrower and (b)
to participate in Facility LCs issued upon the request of any Borrower, in each
case from time to time during the period from the date hereof to the Commitment
Termination Date for such Borrower, in an aggregate amount not to exceed such
Lender’s Commitment Amount as in effect from time to time; provided that (i) the
aggregate principal amount of all Advances by such Lender to any

 

13



--------------------------------------------------------------------------------

Borrower shall not exceed such Lender’s Pro Rata Share of the aggregate
principal amount of all Advances to such Borrower; (ii) such Lender’s
participation in Facility LCs issued for the account of any Borrower shall not
exceed such Lender’s Pro Rata Share of all LC Obligations of such Borrower;
(iii) the Outstanding Credit Extensions to Exelon shall not at any time exceed
the Exelon Sublimit; (iv) the Outstanding Credit Extensions to ComEd shall not
any time exceed the ComEd Sublimit; (v) the Outstanding Credit Extensions to
PECO shall not at any time exceed the PECO Sublimit; (vi) the Outstanding Credit
Extensions to Genco shall not at any time exceed the Genco Sublimit; and (vii)
the LC Obligations of all Borrowers collectively shall not at any time exceed
the Letter of Credit Sublimit. Within the foregoing limits, each Borrower may
from time to time borrow, prepay pursuant to Section 2.10 and reborrow hereunder
prior to the Commitment Termination Date for such Borrower.

 

SECTION 2.02 Procedures for Advances; Limitations on Borrowings.

 

(a) Any Borrower may request Advances hereunder by giving notice (a “Notice of
Borrowing”) to the Administrative Agent (which shall promptly advise each Lender
of its receipt thereof) not later than 10:00 A.M. (Chicago time) on the third
Business Day prior to the date of any proposed borrowing of Eurodollar Rate
Advances and on the date of any proposed borrowing of Base Rate Advances. Each
Notice of Borrowing shall be sent by telecopier, confirmed immediately in
writing, and shall be in substantially the form of Exhibit B, specifying therein
the Borrower which is requesting Advances and the requested (i) date of
borrowing (which shall be a Business Day), (ii) Type of Advances to be borrowed,
(iii) the aggregate amount of such Advances, and (iv) in the case of a borrowing
of Eurodollar Rate Advances, the initial Interest Period therefor. Each Lender
shall, before 12:00 noon (Chicago time) on the date of such borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at its address referred to in Section 8.02, in same day funds, such
Lender’s ratable portion of the requested borrowing. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the applicable Borrower at the Administrative Agent’s aforesaid
address.

 

(b) Each Notice of Borrowing shall be irrevocable and binding on the applicable
Borrower. If a Notice of Borrowing requests Eurodollar Rate Advances, the
applicable Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the requested borrowing date the applicable conditions set forth in
Article III, including any loss, cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the requested Advance to be made by such Lender.

 

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any requested borrowing (or, in the case of a borrowing of
Base Rate Advances to be made on the same Business Day as the Administrative
Agent’s receipt of the relevant Notice of Borrowing, prior to 10:30 A.M.,
Chicago time, on such Business Day) that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the requested borrowing date in accordance with
Section 2.02(a) and the Administrative Agent may, in reliance upon such
assumption, make

 

14



--------------------------------------------------------------------------------

available to the applicable Borrower on such date a corresponding amount. If and
to the extent that such Lender shall not have so made such ratable portion
available to the Administrative Agent, such Lender and such Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of such Borrower, the
interest rate applicable at the time to Advances made in connection with such
borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.

 

(d) The failure of any Lender to make the Advance to be made by it on any
borrowing date shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on such date, but no Lender shall be responsible
for the failure of any other Lender to make any Advance to be made by such other
Lender.

 

(e) Each Borrowing of Base Rate Advances shall at all times be in an aggregate
amount of $5,000,000 or a higher integral multiple of $1,000,000; and each
Borrowing of Eurodollar Rate Advances shall at all times be in an aggregate
amount of $10,000,000 or a higher integral multiple of $1,000,000.
Notwithstanding anything to the contrary contained herein, the Borrowers
collectively may not have more than 25 Borrowings of Eurodollar Rate Advances
outstanding at any time.

 

SECTION 2.03 Facility and Utilization Fees.

 

(a) Each Borrower agrees to pay to the Administrative Agent, for the account of
the Lenders according to their Pro Rata Shares, a facility fee for the period
from the Closing Date to the Commitment Termination Date for such Borrower (or,
if later, the date on which all Outstanding Credit Extensions to such Borrower
have been paid in full) in an amount equal to the Facility Fee Rate for such
Borrower multiplied by such Borrower’s Sublimit (or, after the Commitment
Termination Date for such Borrower, the principal amount of all Outstanding
Credit Extensions to such Borrower), payable on the last day of each March,
June, September and December and on the Final Termination Date for such Borrower
(and, if applicable, thereafter on demand).

 

(b) Utilization Fee. Each Borrower agrees to pay to the Administrative Agent,
for the account of the Lenders according to their Pro Rata Shares, a utilization
fee for each day on which either (i) the Outstanding Credit Extensions to all
Borrowers exceed 33-1/3% of the aggregate amount of the Commitment Amounts or
(ii) such Borrower’s Outstanding Credit Extensions exceed 33-1/3% of such
Borrower’s Sublimit, in each case in an amount equal to the Utilization Fee Rate
for such Borrower multiplied by such Borrower’s Outstanding Credit Extensions on
such day, payable on the last day of each March, June, September and December
and on the Commitment Termination Date for such Borrower.

 

SECTION 2.04 Reduction of Commitment Amounts; Adjustment of Sublimits. (a) Each
Borrower shall have the right, upon at least two Business Days’ notice to the
Administrative Agent, to ratably reduce the respective Commitment Amounts of the
Lenders in accordance with

 

15



--------------------------------------------------------------------------------

their Pro Rata Shares; provided that no Borrower may reduce the Commitment
Amounts by an aggregate amount that is greater than the remainder of the amount
of such Borrower’s Sublimit minus the Outstanding Credit Extensions to such
Borrower; and provided, further, that each partial reduction of the Commitment
Amounts shall be in the aggregate amount of $10,000,000 or an integral multiple
thereof. Once reduced pursuant to this Section 2.04, the Commitment Amounts may
not be increased.

 

(b) Any Borrower shall have the right at any time such Borrower’s Sublimit has
been reduced to zero, upon at least two Business Days’ notice to the
Administrative Agent, to terminate the Commitment of each Lender with respect to
such Borrower in its entirety (but only if such Borrower concurrently pays all
of its obligations hereunder). Upon any such termination, such Borrower shall
cease to be a party hereto and shall no longer have any rights or obligations
hereunder (except under provisions hereof which by their terms would survive any
termination hereof).

 

(c) The Borrowers may from time to time so long as no Event of Default or
Unmatured Event of Default exists with respect to any Borrower, upon not less
than five Business Days’ notice to the Administrative Agent (which shall
promptly notify each Lender), change their respective Sublimits; provided that
(i) the sum of the Sublimits shall at all times be equal to the aggregate amount
of the Commitment Amounts; and (ii) after giving effect to any adjustment of the
Sublimits, (A) each Sublimit shall be an integral multiple of $50,000,000
(except that one Sublimit may not be such an integral multiple if the aggregate
amount of the Commitment Amounts is not an integral multiple of $50,000,000);
(B) no Borrower’s Sublimit shall exceed $500,000,000; (C) the Outstanding Credit
Extensions to Exelon shall not exceed the Exelon Sublimit; (D) the Outstanding
Credit Extensions to ComEd shall not exceed the ComEd Sublimit; (E) the
Outstanding Credit Extensions to Genco shall not exceed the Genco Sublimit and
(F) the Outstanding Credit Extensions to PECO shall not exceed the PECO
Sublimit.

 

SECTION 2.05 Repayment of Advances. Each Borrower shall repay the principal
amount of all Advances made to it on or before the Maturity Date for such
Borrower.

 

SECTION 2.06 Interest on Advances. Each Borrower shall pay interest on the
unpaid principal amount of each Advance made to it from the date of such Advance
until such principal amount shall be paid in full, at the following rates per
annum:

 

(a) At all times such Advance is a Base Rate Advance, a rate per annum equal to
the Base Rate in effect from time to time, payable quarterly on the last day of
each March, June, September and December and on the date such Base Rate Advance
is converted to a Eurodollar Rate Advance or paid in full.

 

(b) Subject to Section 2.07, at all times such Advance is a Eurodollar Rate
Advance, a rate per annum equal to the sum of the Eurodollar Rate for each
applicable Interest Period plus the Applicable Margin in effect from time to
time for such Borrower, payable on the last day of each Interest Period for such
Eurodollar Rate Advance (and, if any Interest Period for such Advance is six
months, on the day that is three months after the first day of such Interest
Period) or, if earlier, on the date such Eurodollar Rate Advance is converted to
a Base Rate Advance or paid in full.

 

16



--------------------------------------------------------------------------------

SECTION 2.07 Additional Interest on Eurodollar Advances. Each Borrower shall pay
to each Lender, so long as such Lender shall be required under regulations of
the Board of Governors of the Federal Reserve System to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurodollar Rate Advance of such Lender made to such Borrower, from the date of
such Advance until such principal amount is paid in full or converted to a Base
Rate Advance, at an interest rate per annum equal to the remainder obtained by
subtracting (i) the Eurodollar Rate for each Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance; provided that no Lender shall be entitled to demand such additional
interest more than 90 days following the last day of the Interest Period in
respect of which such demand is made; provided, further, that the foregoing
proviso shall in no way limit the right of any Lender to demand or receive such
additional interest to the extent that such additional interest relates to the
retroactive application of the reserve requirements described above if such
demand is made within 90 days after the implementation of such retroactive
reserve requirements. Such additional interest shall be determined by the
applicable Lender and notified to the applicable Borrower through the
Administrative Agent, and such determination shall be conclusive and binding for
all purposes, absent manifest error.

 

SECTION 2.08 Interest Rate Determination. (a) The Administrative Agent shall
give prompt notice to the applicable Borrower and the Lenders of each applicable
interest rate determined by the Administrative Agent for purposes of Section
2.06(a) or (b).

 

(b) If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
of making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
applicable Borrower and the Lenders, whereupon

 

(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor (unless prepaid or converted to a Base Rate
Advance prior to such day), convert into a Base Rate Advance, and

 

(ii) the obligation of the Lenders to make, continue or convert into Eurodollar
Rate Advances shall be suspended until the Administrative Agent shall notify the
applicable Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

 

SECTION 2.09 Continuation and Conversion of Advances. (a) Any Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
10:00 A.M. (Chicago time) on the third Business Day prior to the date of any
proposed continuation of or conversion into Eurodollar Rate Advances, and on the
date of any proposed conversion into Base Rate Advances, and subject to the
provisions of Sections 2.08 and 2.12, continue Eurodollar Rate Advances for a
new Interest Period or convert a Borrowing of Advances of one Type into Advances
of the other Type; provided that any continuation of Eurodollar Rate Advances or
conversion of Eurodollar Rate Advances into Base Rate Advances shall be made on,
and only

 

17



--------------------------------------------------------------------------------

on, the last day of an Interest Period for such Eurodollar Rate Advances,
unless, in the case of such a conversion, such Borrower shall also reimburse the
Lenders pursuant to Section 8.04(b) on the date of such conversion. Each such
notice of a continuation or conversion shall, within the restrictions specified
above, specify (i) the date of such continuation or conversion, (ii) the
Advances to be continued or converted, and (iii) in the case of continuation of
or conversion into Eurodollar Rate Advances, the duration of the Interest Period
for such Advances.

 

(b) If a Borrower shall fail to select the Type of any Advance or the duration
of any Interest Period for any Borrowing of Eurodollar Rate Advances in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01 and Section 2.09(a), the Administrative Agent will forthwith so
notify such Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, convert into Base
Rate Advances.

 

SECTION 2.10 Prepayments. Any Borrower may, upon notice to the Administrative
Agent at least three Business Days prior to any prepayment of Eurodollar Rate
Advances, or one Business Day’s notice prior to any prepayment of Base Rate
Advances, in each case stating the proposed date and aggregate principal amount
of the prepayment, and if such notice is given that Borrower shall, prepay the
outstanding principal amounts of the Advances made as part of the same Borrowing
in whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided that (i) each partial
prepayment shall be in an aggregate principal amount not less than $10,000,000
or a higher integral multiple of $1,000,000 in the case of any prepayment of
Eurodollar Rate Advances and $5,000,000 or a higher integral multiple of
$1,000,000 in the case of any prepayment of Base Rate Advances, and (ii) in the
case of any such prepayment of a Eurodollar Rate Advance, such Borrower shall be
obligated to reimburse the Lenders pursuant to Section 8.04(b) on the date of
such prepayment.

 

SECTION 2.11 Increased Costs. (a) If on or after the date of this Agreement, any
Lender or the LC Issuer determines that (i) the introduction of or any change
(other than, in the case of Eurodollar Rate Advances, any change by way of
imposition or increase of reserve requirements, included in the Eurodollar Rate
Reserve Percentage) in or in the interpretation of any law or regulation or (ii)
the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) shall increase
the cost to such Lender or the LC Issuer, as the case may be, of agreeing to
make or making, funding or maintaining Eurodollar Rate Advances or of issuing or
participating in any Facility LC, then the applicable Borrower shall from time
to time, upon demand by such Lender (with a copy of such demand to the
Administrative Agent) or the LC Issuer, as applicable, pay to the Administrative
Agent for the account of such Lender additional amounts (without duplication of
any amount payable pursuant to Section 2.14) sufficient to compensate such
Lender or the LC Issuer, as applicable, for such increased cost; provided that
no Lender shall be entitled to demand such compensation more than 90 days
following the last day of the Interest Period in respect of which such demand is
made and the LC Issuer shall not be entitled to demand such compensation more
than 90 days following the expiration or termination (by a drawing or otherwise)
of the Facility LC in respect of which such demand is made; provided, further,
that the foregoing proviso shall in no way limit the right of any Lender or the
LC Issuer to demand or receive such compensation to the extent that such
compensation relates to the retroactive application of any law, regulation,
guideline or request described in clause (i) or (ii) above if such demand is
made within 90 days

 

18



--------------------------------------------------------------------------------

after the implementation of such retroactive law, interpretation, guideline or
request. A certificate as to the amount of such increased cost, submitted to the
applicable Borrower and the Administrative Agent by a Lender or the LC Issuer,
shall be conclusive and binding for all purposes, absent manifest error.

 

(b) If any Lender or the LC Issuer determines that, after the date of this
Agreement, compliance with any law or regulation or any guideline or request
from any central bank or other governmental authority (whether or not having the
force of law) regarding capital adequacy requirements affects or would affect
the amount of capital required or expected to be maintained by such Lender or
the LC Issuer or any Person controlling such Lender or the LC Issuer (including,
in any event, any determination after the date of this Agreement by any such
governmental authority or central bank that, for purposes of capital adequacy
requirements, any Lender’s Commitment to a Borrower or the LC Issuer’s
commitment to issue Facility LCs for the account of such Borrower as the case
may be does not constitute a commitment with an original maturity of less than
one year) and that the amount of such capital is increased by or based upon the
existence of such Lender’s Commitment to such Borrower or the LC Issuer’s
commitment to issue Facility LCs for the account of such Borrower, as
applicable, or the Advances made by such Lender to such Borrower or
Reimbursement Obligations owed to the LC Issuer by such Borrower, as the case
may be, then, upon demand by such Lender (with a copy of such demand to the
Administrative Agent) or the LC Issuer, as applicable, such Borrower shall
immediately pay to the Administrative Agent for the account of such Lender or LC
Issuer, as applicable, from time to time as specified by such Lender or the LC
Issuer, as applicable, additional amounts sufficient to compensate such Lender,
the LC Issuer or such controlling Person, as applicable, in the light of such
circumstances, to the extent that such Lender determines such increase in
capital to be allocable to the existence of such Lender’s Commitment to such
Borrower or the Advances made by such Lender to such Borrower or the LC Issuer
determines such increase in capital to be allocable to the LC Issuer’s
commitment to issue Facility LCs for the account of such Borrower or the
Reimbursement Obligations owed by such Borrower to the LC Issuer; provided that
no Lender or the LC Issuer shall be entitled to demand such compensation more
than one year following the payment to or for the account of such Lender of all
other amounts payable hereunder by such Borrower and under any Note of such
Borrower held by such Lender and the termination of such Lender’s Commitment to
such Borrower and the LC Issuer shall not be entitled to demand such
compensation more than one year after the expiration or termination (by drawing
or otherwise) of all Facility LCs issued for the account of such Borrower and
the termination of the LC Issuer’s commitment to issue Facility LCs for the
account of such Borrower; provided, further, that the foregoing provision shall
in no way limit the right of any Lender or the LC Issuer to demand or receive
such compensation to the extent that such compensation relates to the
retroactive application of any law, regulation, guideline or request described
above if such demand is made within one year after the implementation of such
retroactive law, interpretation, guideline or request. A certificate as to such
amounts submitted to the applicable Borrower and the Administrative Agent by the
applicable Lender or the LC Issuer shall be conclusive and binding, for all
purposes, absent manifest error.

 

(c) Any Lender claiming compensation pursuant to this Section 2.11 shall use its
best efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office if the
making of such a change would avoid the

 

19



--------------------------------------------------------------------------------

need for, or reduce the amount of, any such compensation that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

SECTION 2.12 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, (i) the obligation of such Lender to make,
continue or convert Advances into Eurodollar Rate Advances shall be suspended
(subject to the following paragraph of this Section 2.12) until the
Administrative Agent shall notify the applicable Borrower and the Lenders that
the circumstances causing such suspension no longer exist and (ii) all
Eurodollar Rate Advances of such Lender then outstanding shall, on the last day
of the then applicable Interest Period (or such earlier date as such Lender
shall designate upon not less than five Business Days’ prior written notice to
the Administrative Agent), be automatically converted into Base Rate Advances.

 

If the obligation of any Lender to make, continue or convert into Eurodollar
Rate Advances has been suspended pursuant to the preceding paragraph, then,
unless and until the Administrative Agent shall notify the applicable Borrower
and the Lenders that the circumstances causing such suspension no longer exist,
(i) all Advances that would otherwise be made by such Lender as Eurodollar Rate
Advances shall instead be made as Base Rate Advances and (ii) to the extent that
Eurodollar Rate Advances of such Lender have been converted into Base Rate
Advances pursuant to the preceding paragraph or made instead as Base Rate
Advances pursuant to the preceding clause (i), all payments and prepayments of
principal that would have otherwise been applied to such Eurodollar Rate
Advances of such Lender shall be applied instead to such Base Rate Advances of
such Lender.

 

SECTION 2.13 Payments and Computations. (a) Each Borrower shall make each
payment hereunder and under any Note issued by such Borrower not later than
10:00 A.M. (Chicago time) on the day when due in U.S. dollars to the
Administrative Agent at its address referred to in Section 8.02 in same day
funds without setoff, counterclaim or other deduction. The Administrative Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal, interest, facility fees, utilization fees and letter of
credit fees ratably (other than amounts payable pursuant to Section 2.02(b),
2.07, 2.11, 2.14 or 8.04(b)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.07(d),
from and after the effective date specified in such Assignment and Acceptance,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

20



--------------------------------------------------------------------------------

(b) Each Borrower hereby authorizes each Lender, if and to the extent any
payment owed to such Lender by such Borrower is not made when due hereunder, to
charge from time to time against any or all of such Borrower’s accounts with
such Lender any amount so due.

 

(c) All computations of interest based on the Prime Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees shall be made by the Administrative Agent, and all
computations of interest pursuant to Section 2.07 shall be made by a Lender, on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable. Each determination by the
Administrative Agent (or, in the case of Section 2.07, by a Lender) of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
any interest or fees, as the case may be; provided that if such extension would
cause payment of interest on or principal of a Eurodollar Rate Advance to be
made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

 

(e) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due by such Borrower to the Lenders
hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that such Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

(f) Notwithstanding anything to the contrary contained herein, any amount
payable by a Borrower hereunder that is not paid when due (whether at stated
maturity, by acceleration or otherwise) shall (to the fullest extent permitted
by law) bear interest from the date when due until paid in full at a rate per
annum equal at all times to the Base Rate plus 2%, payable upon demand.

 

SECTION 2.14 Taxes. (a) Any and all payments by any Borrower hereunder or under
any Note issued by such Borrower shall be made, in accordance with Section 2.13,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender, the LC Issuer and the
Administrative Agent, taxes imposed on its income, and franchise taxes imposed
on it, by the jurisdiction under the laws of which such Lender, the LC Issuer or
the Administrative Agent (as the case may be) is organized or any political
subdivision thereof and,

 

21



--------------------------------------------------------------------------------

in the case of each Lender, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction of such Lender’s Applicable Lending Office or
any political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If a Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder or under any Note issued by such
Borrower to any Lender, the LC Issuer or the Administrative Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender, the LC Issuer or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

(b) In addition, each Borrower severally agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies to the extent arising from the execution, delivery or
registration of this Agreement or any Note (hereinafter referred to as “Other
Taxes”), in each case to the extent attributable to such Borrower; it being
understood that to the extent any Other Taxes so payable are not attributable to
any particular Borrower, each Borrower shall pay its proportionate share thereof
according to the amounts of the Borrowers’ respective Sublimits at the time such
Other Taxes arose.

 

(c) No Lender may claim or demand payment or reimbursement in respect of any
Taxes or Other Taxes pursuant to this Section 2.14 if such Taxes or Other Taxes,
as the case may be, were imposed solely as the result of a voluntary change in
the location of the jurisdiction of such Lender’s Applicable Lending Office.

 

(d) Each Borrower will indemnify each Lender, the LC Issuer and the
Administrative Agent for the full amount of Taxes or Other Taxes (including any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.14) paid by such Lender, the LC Issuer or the Administrative Agent (as
the case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted, in each case to the extent
attributable to such Borrower; it being understood that to the extent any Taxes,
Other Taxes or other liabilities described above are not attributable to a
particular Borrower, each Borrower shall pay its proportionate share thereof
according to the amounts of the Borrowers’ respective Sublimits at the time such
Taxes, Other Taxes or other liability arose. This indemnification shall be made
within 30 days from the date such Lender, the LC Issuer or the Administrative
Agent (as the case may be) makes written demand therefor.

 

(e) Prior to the date of an initial borrowing hereunder in the case of each
Lender listed on the signature pages hereof, and on the date of the Assignment
and Acceptance pursuant to which it became a Lender in the case of each other
Lender, and from time to time thereafter within 30 days from the date of request
if requested by any Borrower or the Administrative Agent, each Lender organized
under the laws of a jurisdiction outside the United States shall provide the
Administrative Agent and each Borrower with the forms prescribed by the Internal
Revenue Service of the United States certifying that such Lender is exempt from
United States withholding taxes with respect to all payments to be made to such
Lender hereunder and under

 

22



--------------------------------------------------------------------------------

any Note. If for any reason during the term of this Agreement, any Lender
becomes unable to submit the forms referred to above or the information or
representations contained therein are no longer accurate in any material
respect, such Lender shall notify the Administrative Agent and the Borrowers in
writing to that effect. Unless the Borrowers and the Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
hereunder or under any Note are not subject to United States withholding tax,
the Borrowers or the Administrative Agent shall withhold taxes from such
payments at the applicable statutory rate in the case of payments to or for any
Lender organized under the laws of a jurisdiction outside the United States and
no Lender may claim or demand payment or reimbursement for such withheld taxes
pursuant to this Section 2.14.

 

(f) Any Lender claiming any additional amounts payable pursuant to this Section
2.14 shall use its best efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts which may thereafter accrue
and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

(g) If a Borrower makes any additional payment to any Lender pursuant to this
Section 2.14 in respect of any Taxes or Other Taxes, and such Lender determines
that it has received (i) a refund of such Taxes or Other Taxes or (ii) a credit
against or relief or remission for, or a reduction in the amount of, any tax or
other governmental charge attributable solely to any deduction or credit for any
Taxes or Other Taxes with respect to which it has received payments under this
Section 2.14, such Lender shall, to the extent that it can do so without
prejudice to the retention of such refund, credit, relief, remission or
reduction, pay to such Borrower such amount as such Lender shall have determined
to be attributable to the deduction or withholding of such Taxes or Other Taxes.
If, within one year after the payment of any such amount to such Borrower, such
Lender determines that it was not entitled to such refund, credit, relief,
remission or reduction to the full extent of any payment made pursuant to the
first sentence of this Section 2.14(g), such Borrower shall upon notice and
demand of such Lender promptly repay the amount of such overpayment. Any
determination made by a Lender pursuant to this Section 2.14(g) shall in the
absence of bad faith or manifest error be conclusive, and nothing in this
Section 2.14(g) shall be construed as requiring any Lender to conduct its
business or to arrange or alter in any respect its tax or financial affairs
(except as required by Section 2.14(f)) so that it is entitled to receive such a
refund, credit or reduction or as allowing any Person to inspect any records,
including tax returns, of such Lender.

 

(h) Without prejudice to the survival of any other agreement of any Borrower or
any Lender hereunder, the agreements and obligations of the Borrowers and the
Lenders contained in this Section 2.14 shall survive the payment in full of
principal and interest hereunder and the termination of this Agreement; provided
that no Lender shall be entitled to demand any payment from a Borrower under
this Section 2.14 more than one year following the payment to or for the account
of such Lender of all other amounts payable by such Borrower hereunder and under
any Note issued by such Borrower to such Lender and the termination of such
Lender’s Commitment to such Borrower; provided, further, that the foregoing
proviso shall in no way limit the right of any Lender to demand or receive any
payment under this Section 2.14 to the extent that such payment relates to the
retroactive application of any Taxes or Other

 

23



--------------------------------------------------------------------------------

Taxes if such demand is made within one year after the implementation of such
Taxes or Other Taxes.

 

SECTION 2.15 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances made by it to any Borrower or its
participation interest in any Facility LC issued for the account of any Borrower
(other than pursuant to Section 2.02(b), 2.07, 2.11, 2.14 or 8.04(b)) in excess
of its ratable share of payments on account of the Advances to such Borrower and
Facility LCs issued for the account of such Borrower obtained by all Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in the Advances made by them to such Borrower and/or LC Obligations of such
Borrower as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them, provided that if all or any portion of
such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the applicable Borrower in the amount of such participation.

 

SECTION 2.16 Facility LCs.

 

SECTION 2.16.1 Issuance. The LC Issuer hereby agrees, on the terms and
conditions set forth in this Agreement (including the limitations set forth in
Section 2.01), upon the request of any Borrower, to issue standby letters of
credit and to renew, extend, increase or otherwise modify Facility LCs
(“Modify,” and each such action a “Modification”) for such Borrower, from time
to time from and including the date of this Agreement and prior to the
Commitment Termination Date for such Borrower. No Facility LC shall have an
expiry date later than the earlier of (a) one year after the date of issuance,
or of extension or renewal, thereof or (b) the scheduled Commitment Termination
Date. By their execution of this Agreement, the parties hereto agree that on the
Closing Date (without any further action by any Person), each Existing Letter of
Credit shall be deemed to have been issued under this Agreement and the rights
and obligations of the issuer and the account party thereunder shall be subject
to the terms hereof.

 

SECTION 2.16.2 Participations. Upon the issuance or Modification by the LC
Issuer of a Facility LC in accordance with this Section 2.16 (or, in this case
of the Existing Letters of Credit, on the Closing Date), the LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in

 

24



--------------------------------------------------------------------------------

such Facility LC (and each Modification thereof) and the related LC Obligations
in proportion to its Pro Rata Share.

 

SECTION 2.16.3 Notice. Subject to Section 2.16.1, the applicable Borrower shall
give the LC Issuer notice prior to 10:00 A.M. (Chicago time) at least five
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, the LC Issuer shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Lender, of the contents thereof and of the amount of such
Lender’s participation in such proposed Facility LC. The issuance or
Modification by the LC Issuer of any Facility LC shall, in addition to the
applicable conditions precedent set forth in Article III (the satisfaction of
which the LC Issuer shall have no duty to ascertain), be subject to the
conditions precedent that such Facility LC shall be satisfactory to the LC
Issuer and that the applicable Borrower shall have executed and delivered such
application agreement and/or such other instruments and agreements relating to
such Facility LC as the LC Issuer shall have reasonably requested (each a
“Facility LC Application”). In the event of any conflict between the terms of
this Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control.

 

SECTION 2.16.4 LC Fees. Each Borrower shall pay to the Agent, for the account of
the Lenders ratably in accordance with their respective Pro Rata Shares, with
respect to each Facility LC issued for the account of such Borrower, a letter of
credit fee at a per annum rate equal to the LC Fee Rate to such Borrower in
effect from time to time on the average daily undrawn stated amount under such
Facility LC, such fee to be payable in arrears on the last day of each March,
June, September and December and on the Maturity Date for such Borrower (and
thereafter on demand). Each Borrower shall also pay to the LC Issuer for its own
account (x) a fronting fee in an amount and at the times agreed upon between the
LC Issuer and such Borrower and (y) documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with the LC Issuer’s standard schedule for such charges as in effect
from time to time.

 

SECTION 2.16.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the applicable Borrower and each Lender as to the amount
to be paid by the LC Issuer as a result of such demand and the proposed payment
date (the “LC Payment Date”). The responsibility of the LC Issuer to the
applicable Borrower and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Facility LC
in connection with such presentment shall be in conformity in all material
respects with such Facility LC. The LC Issuer shall endeavor to exercise the
same care in the issuance and administration of the Facility LCs as it does with
respect to letters of credit in which no participations are granted, it being
understood that in the absence of any gross negligence or willful misconduct by
the LC

 

25



--------------------------------------------------------------------------------

Issuer, each Lender shall be unconditionally and irrevocably liable, without
regard to the occurrence of the Commitment Termination Date, the occurrence of
any Event of Default or Unmatured Event of Default or any condition precedent
whatsoever, to reimburse the LC Issuer on demand for (i) such Lender’s Pro Rata
Share of the amount of each payment made by the LC Issuer under each Facility LC
to the extent such amount is not reimbursed by the applicable Borrower pursuant
to Section 2.16.6, plus (ii) interest on the foregoing amount to be reimbursed
by such Lender, for each day from the date of the LC Issuer’s demand for such
reimbursement (or, if such demand is made after 11:00 A.M. (Chicago time) on
such day, from the next succeeding Business Day) to the date on which such
Lender pays the amount to be reimbursed by it, at a rate of interest per annum
equal to the Federal Funds Rate for the first three days and, thereafter, at the
Base Rate.

 

SECTION 2.16.6 Reimbursement by Borrowers. Each Borrower shall be irrevocably
and unconditionally obligated to reimburse the LC Issuer on or before the
applicable LC Payment Date for any amount to be paid by the LC Issuer upon any
drawing under any Facility LC issued for the account of such Borrower, without
presentment, demand, protest or other formalities of any kind; provided that
neither the applicable Borrower nor any Lender shall hereby be precluded from
asserting any claim for direct (but not consequential) damages suffered by such
Borrower or such Lender to the extent, but only to the extent, caused by (i) the
willful misconduct or gross negligence of the LC Issuer in determining whether a
request presented under any Facility LC complied with the terms of such Facility
LC or (ii) the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. All such amounts paid by the LC Issuer and remaining unpaid
by the applicable Borrower shall bear interest, payable on demand, for each day
until paid at a rate per annum equal to the Base Rate plus 2%. The LC Issuer
will pay to each Lender ratably in accordance with its Pro Rata Share all
amounts received by it from any Borrower for application in payment, in whole or
in part, of the Reimbursement Obligation in respect of any Facility LC issued by
the LC Issuer, but only to the extent such Lender has made payment to the LC
Issuer in respect of such Facility LC pursuant to Section 2.16.5. So long as the
Commitment Termination Date has not occurred with respect to a Borrower, but
subject to the terms and conditions of this Agreement (including the submission
of a Notice of Borrowing in compliance with Section 2.02 and the satisfaction of
the applicable conditions precedent set forth in Article III), such Borrower may
request Advances hereunder for the purpose of satisfying any Reimbursement
Obligation.

 

SECTION 2.16.7 Obligations Absolute. Each Borrower’s obligations under this
Section 2.16 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which such
Borrower may have against the LC Issuer, any Lender or any beneficiary of a
Facility LC. Each Borrower agrees with the LC Issuer and the Lenders that the LC
Issuer and the Lenders shall not be responsible for, and such Borrower’s
Reimbursement Obligation in respect of any Facility LC issued for its account
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among such Borrower, any of its Affiliates, the beneficiary of

 

26



--------------------------------------------------------------------------------

any Facility LC or any financing institution or other party to whom any Facility
LC may be transferred or any claims or defenses whatsoever of such Borrower or
of any of its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. Each Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with any Facility LC issued for the account of such Borrower and
the related drafts and documents, if done without gross negligence or willful
misconduct, shall be binding upon such Borrower and shall not put the LC Issuer
or any Lender under any liability to such Borrower. Nothing in this Section
2.16.7 is intended to limit the right of any Borrower to make a claim against
the LC Issuer for damages as contemplated by the proviso to the first sentence
of Section 2.16.6.

 

SECTION 2.16.8 Actions of LC Issuer. The LC Issuer shall be entitled to rely,
and shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Majority Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.16, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Majority Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holder of a participation in any Facility LC.

 

SECTION 2.16.9 Indemnification. Each Borrower hereby agrees to indemnify and
hold harmless each Lender, the LC Issuer and the Agent, and their respective
directors, officers, agents and employees, from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, the LC
Issuer or the Agent may incur (or which may be claimed against such Lender, the
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC issued for the account of such Borrower or any
actual or proposed use of any such Facility LC, including any claims, damages,
losses, liabilities, costs or expenses which the LC Issuer may incur by reason
of or in connection with (i) the failure of any other Lender to fulfill or
comply with its obligations to the LC Issuer hereunder (but nothing herein
contained shall affect any right such Borrower may have against any defaulting
Lender) or (ii) by reason of or on account of the LC Issuer issuing any such
Facility LC which specifies that the term “Beneficiary” included therein
includes any successor by operation of law of the named Beneficiary, but which
Facility LC does not require that any drawing by any such successor Beneficiary
be accompanied by a copy of a legal document, satisfactory to the LC Issuer,
evidencing the appointment of such successor

 

27



--------------------------------------------------------------------------------

Beneficiary; provided that no Borrower shall be required to indemnify any
Lender, the LC Issuer or the Agent for any claims, damages, losses, liabilities,
costs or expenses to the extent, but only to the extent, caused by (x) the
willful misconduct or gross negligence of the LC Issuer in determining whether a
request presented under any Facility LC complied with the terms of such Facility
LC or (y) the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. Nothing in this Section 2.16.9 is intended to limit the
obligations of any Borrower under any other provision of this Agreement.

 

SECTION 2.16.10 Lenders’ Indemnification. Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify the LC Issuer, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.16 or any action taken or omitted by such indemnitees hereunder.

 

SECTION 2.16.11 Rights as a Lender. In its capacity as a Lender, the LC Issuer
shall have the same rights and obligations as any other Lender.

 

ARTICLE III

 

CONDITIONS TO CREDIT EXTENSIONS

 

SECTION 3.01 Conditions Precedent to Initial Credit Extensions. No Lender shall
be obligated to make any Advance, and the LC Issuer shall not be obligated to
issue any Facility LC, unless the Administrative Agent shall have received (a)
evidence, satisfactory to the Administrative Agent, that the Borrowers have paid
(or will pay with the proceeds of the initial Credit Extensions) all amounts
then payable under the Existing Agreement and that all “Commitments” under and
as defined in the Existing Agreement have been (or concurrently with the initial
Advances will be) terminated and (b) each of the following documents, each dated
the date of the initial Credit Extension (or an earlier date satisfactory to the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent and each (except for any Note) in sufficient copies to provide one for
each Lender:

 

(i) Notes issued by each Borrower in favor of each Lender that has requested a
Note to evidence its Advances;

 

(ii) Certified copies of resolutions of the Board of Directors or equivalent
managing body of each Borrower approving the transactions contemplated by this
Agreement and of all documents evidencing other necessary organizational action
of such Borrower with respect to this Agreement and the documents contemplated
hereby;

 

28



--------------------------------------------------------------------------------

(iii) A certificate of the Secretary or an Assistant Secretary of each Borrower
certifying (A) the names and true signatures of the officers of such Borrower
authorized to sign this Agreement and the other documents to be delivered
hereunder; (B) that attached thereto are true and correct copies of the articles
or certificate of incorporation and by-laws, or equivalent organizational
documents, of such Borrower, in each case in effect on such date; and (C) that
attached thereto are true and correct copies of all governmental and regulatory
authorizations and approvals required for the due execution, delivery and
performance by such Borrower of this Agreement and the documents contemplated
hereby;

 

(iv) A certificate signed by either the chief financial officer, principal
accounting officer or treasurer of each Borrower stating that (A) the
representations and warranties contained in Section 4.01 are correct on and as
of the date of such certificate as though made on and as of such date and (B) no
Event of Default or Unmatured Event of Default has occurred and is continuing on
the date of such certificate; and

 

(v) A favorable opinion of Ballard Spahr Andrews & Ingersoll LLC, special
counsel for the Borrowers, substantially in the form of Exhibit D-1; and a
favorable opinion of Sidley Austin Brown & Wood LLP, special counsel to ComEd,
substantially in the form of Exhibit D-2.

 

SECTION 3.02 Conditions Precedent to All Credit Extensions. The obligation of
each Lender to make any Advance to any Borrower and of the LC Issuer to issue or
modify any Facility LC for the account of any Borrower shall be subject to the
further conditions precedent that on the date of such Credit Extension the
following statements shall be true, and (a) the giving of the applicable Notice
of Borrowing and the acceptance by the applicable Borrower of the proceeds of
Advances pursuant thereto and (b) the request by a Borrower for the issuance or
Modification of a Facility LC shall, in each case, constitute a representation
and warranty by such Borrower that on the date of the making of such Advances or
the issuance or Modification of such Facility LC such statements are true:

 

(A) The representations and warranties of such Borrower contained in Section
4.01 are correct on and as of the date of such Credit Extension, before and
after giving effect to such Credit Extension and, in the case of the making of
Advances, the application of the proceeds therefrom, as though made on and as of
such date; provided that this Section 3.02(A) shall not apply to the
representations and warranties set forth in Sections 4.01(e)(i)(B),
4.01(e)(ii)(B), 4.01(e)(iii)(B) and 4.01(e)(iv)(B) and the first sentence of
Section 4.01(f) with respect to a Borrowing if the proceeds of such Borrowing
will be used exclusively to repay such Borrower’s commercial paper (and, in the
event of any such Borrowing, the Administrative Agent may require the applicable
Borrower to deliver information sufficient to disburse the proceeds of such
Borrowing directly to the holders of such commercial paper or a paying agent
therefor); and

 

(B) No event has occurred and is continuing, or would result from such Credit
Extension or, in the case of the making of Advances, from the application of the

 

29



--------------------------------------------------------------------------------

proceeds therefrom, that constitutes an Event of Default or Unmatured Event of
Default with respect to such Borrower.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01 Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:

 

(a) Such Borrower is a corporation, limited liability company or business trust
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization.

 

(b) The execution, delivery and performance by such Borrower of this Agreement
and any Note issued by such Borrower are within such Borrower’s powers, have
been duly authorized by all necessary organizational action on the part of such
Borrower, and do not and will not contravene (i) the articles or certificate of
incorporation, by-laws or the organizational documents of such Borrower, (ii)
applicable law or (iii) any contractual or legal restriction binding on or
affecting the properties of such Borrower or any of its Subsidiaries.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by such Borrower of this Agreement or any
applicable Note, except an appropriate order or orders of (i) the Securities and
Exchange Commission under the Public Utility Holding Company Act of 1935 and
(ii) in the case of ComEd, the Illinois Commerce Commission under the Illinois
Public Utilities Act, which order or orders have been duly obtained and are (x)
in full force and effect and (y) sufficient for the purposes hereof.

 

(d) This Agreement is, and each applicable Note when delivered hereunder will
be, legal, valid and binding obligations of such Borrower, enforceable against
such Borrower in accordance with their respective terms, except as the
enforceability thereof may be limited by equitable principles or bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally.

 

(e) (i) In the case of PECO, (A) the consolidated balance sheet of PECO and its
Subsidiaries as at December 31, 2002, and the related statements of income and
retained earnings and of cash flows of PECO and its Subsidiaries for the fiscal
year then ended, certified by Pricewaterhouse Coopers LLP, and the unaudited
consolidated balance sheet of PECO and its Subsidiaries as at June 30, 2003, and
the related unaudited statements of income for the six-month period then ended,
copies of which have been furnished to each Lender, fairly present in all
material respects (subject, in the case of such balance sheet and statement of
income for the period ended June 30, 2003, to year-end adjustments) the
consolidated financial condition of PECO and its Subsidiaries as at such dates
and the consolidated results of the operations of PECO and its Subsidiaries for
the periods ended on such dates, all in accordance with GAAP; and (B) since

 

30



--------------------------------------------------------------------------------

December 31, 2002 there has been no Material Adverse Change with respect to
PECO.

 

(ii) In the case of ComEd, (A) the consolidated balance sheet of ComEd and its
Subsidiaries as at December 31, 2002 and the related consolidated statements of
income, retained earnings and cash flows of ComEd and its Subsidiaries for the
fiscal year then ended, certified by Pricewaterhouse Coopers LLP, and the
unaudited consolidated balance sheet of ComEd and its Subsidiaries as of June
30, 2003 and the related unaudited statement of income for the six-month period
then ended, copies of which have been furnished to each Lender, fairly present
in all material respects (subject in the case of such balance sheet and
statement of income for the period ended June 30, 2003, to year-end adjustments)
the consolidated financial condition of ComEd and its Subsidiaries as at such
dates and the consolidated results of the operations of ComEd and its
Subsidiaries for the periods ended on such dates in accordance with GAAP; and
(B) since December 31, 2002 there has been no Material Adverse Change with
respect to ComEd.

 

(iii) In the case of Exelon, (A) the consolidated balance sheet of Exelon and
its Subsidiaries as at December 31, 2002 and the related consolidated statements
of income, retained earnings and cash flows of Exelon for the fiscal year then
ended, certified by Pricewaterhouse Coopers LLP, and the unaudited consolidated
balance sheet of Exelon and its Subsidiaries as of June 30, 2003 and the related
unaudited statement of income for the six-month period then ended, copies of
which have been furnished to each Lender, fairly present in all material
respects (subject, in the case of such balance sheet and statement of income for
the period ended June 30, 2003, to year-end adjustments) the consolidated
financial condition of Exelon and its Subsidiaries as at such dates and the
consolidated results of the operations of Exelon and its Subsidiaries for the
periods ended on such dates in accordance with GAAP; and (B) since December 31,
2002 there has been no Material Adverse Change with respect to Exelon.

 

(iv) In the case of Genco, (A) the consolidated balance sheet of Genco and its
Subsidiaries as at December 31, 2002 and the related consolidated statements of
income, retained earnings and cash flows of Genco for the fiscal year then
ended, certified by Pricewaterhouse Coopers LLP, and the unaudited consolidated
balance sheet of Genco and its Subsidiaries as of June 30, 2003 and the related
unaudited statement of income for the six-month period then ended, copies of
which have been furnished to each Lender, fairly present in all material
respects (subject, in the case of such balance sheet and statement of income for
the period ended June 30, 2003, to year-end adjustments) the consolidated
financial condition of Genco and its Subsidiaries as at such dates and the
consolidated results of the operations of Genco and its Subsidiaries for the
periods ended on such dates in accordance with GAAP; and (B) since December 31,
2002 there has been no Material Adverse Change with respect to Genco.

 

31



--------------------------------------------------------------------------------

(f) Except as disclosed in such Borrower’s Annual, Quarterly or Current Reports,
each as filed with the Securities and Exchange Commission and delivered to the
Lenders prior to the date of execution and delivery of this Agreement, there is
no pending or threatened action, investigation or proceeding affecting such
Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator that may reasonably be anticipated to have a Material Adverse Effect
with respect to such Borrower. There is no pending or threatened action or
proceeding against such Borrower or any of its Subsidiaries that purports to
affect the legality, validity, binding effect or enforceability against such
Borrower of this Agreement or any Note issued by such Borrower.

 

(g) No proceeds of any Advance to such Borrower have been or will be used
directly or indirectly in connection with the acquisition of in excess of 5% of
any class of equity securities that is registered pursuant to Section 12 of the
Exchange Act or any transaction subject to the requirements of Section 13 or 14
of the Exchange Act.

 

(h) Such Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance to such Borrower will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock. Not more than 25% of the value of the assets of such
Borrower and its Subsidiaries is represented by margin stock.

 

(i) Such Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

(j) During the twelve consecutive month period prior to the date of the
execution and delivery of this Agreement and prior to the date of any borrowing
of Advances by such Borrower or the issuance or modification of any Facility LC
for the account of such Borrower, no steps have been taken to terminate any
Plan, and no contribution failure by such Borrower or any other member of the
Controlled Group has occurred with respect to any Plan. No condition exists or
event or transaction has occurred with respect to any Plan (including any
Multiemployer Plan) which might result in the incurrence by such Borrower or any
other member of the Controlled Group of any material liability, fine or penalty.

 

ARTICLE V

 

COVENANTS OF THE BORROWERS

 

SECTION 5.01 Affirmative Covenants. Each Borrower agrees that so long as any
amount payable by such Borrower hereunder remains unpaid, any Facility LC issued
for the account of such Borrower remains outstanding or any Lender has any
Commitment to such Borrower hereunder, such Borrower will, and, in the case of
Section 5.01(a), will cause its Principal Subsidiaries to, unless the Majority
Lenders shall otherwise consent in writing:

 

(a) Keep Books; Existence; Maintenance of Properties; Compliance with Laws;
Insurance; Taxes.

 

(i) keep proper books of record and account, all in accordance with generally
accepted accounting principles in the United States, consistently applied;

 

32



--------------------------------------------------------------------------------

(ii) subject to Section 5.02(b) (and except for the dissolution or liquidation
of any Sithe Entity), preserve and keep in full force and effect its existence;

 

(iii) maintain and preserve all of its properties (except such properties the
failure of which to maintain or preserve would not have, individually or in the
aggregate, a Material Adverse Effect on such Borrower) which are used or useful
in the conduct of its business in good working order and condition, ordinary
wear and tear excepted;

 

(iv) comply in all material respects with the requirements of all applicable
laws, rules, regulations and orders (including those of any governmental
authority and including with respect to environmental matters) to the extent the
failure to so comply, individually or in the aggregate, would have a Material
Adverse Effect on such Borrower;

 

(v) maintain insurance with responsible and reputable insurance companies or
associations, or self-insure, as the case may be, in each case in such amounts
and covering such contingencies, casualties and risks as is customarily carried
by or self-insured against by companies engaged in similar businesses and owning
similar properties in the same general areas in which such Borrower and its
Principal Subsidiaries operate;

 

(vi) at any reasonable time and from time to time, pursuant to prior notice
delivered to such Borrower, permit any Lender, or any agent or representative of
any thereof, to examine and, at such Lender’s expense, make copies of, and
abstracts from the records and books of account of, and visit the properties of,
such Borrower and any of its Principal Subsidiaries and to discuss the affairs,
finances and accounts of such Borrower and any of its Principal Subsidiaries
with any of their respective officers; provided that any non-public information
(which has been identified as such by such Borrower or the applicable Principal
Subsidiary) obtained by any Lender or any of its agents or representatives
pursuant to this clause (vi) shall be treated confidentially by such Person;
provided, further, that such Person may disclose such information to any other
party to this Agreement, its examiners, affiliates, outside auditors, counsel or
other professional advisors in connection with the Agreement or if otherwise
required to do so by law or regulatory process; and

 

(vii) use the proceeds of the Advances to it for general corporate or limited
liability company purposes, as the case may be (including the refinancing of its
commercial paper and the making of acquisitions), but in no event for any
purpose which would be contrary to Section 4.01(g) or 4.01(h).

 

33



--------------------------------------------------------------------------------

(b) Reporting Requirements. Furnish to the Lenders:

 

(i) as soon as possible, and in any event within five Business Days after the
occurrence of any Event of Default or Unmatured Event of Default with respect to
such Borrower continuing on the date of such statement, a statement of an
authorized officer of such Borrower setting forth details of such Event of
Default or Unmatured Event of Default and the action which such Borrower
proposes to take with respect thereto;

 

(ii) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of such Borrower (commencing
with the quarter ending March 31, 2003), a copy of such Borrower’s Quarterly
Report on Form 10-Q filed with the Securities and Exchange Commission with
respect to such quarter (or, if such Borrower is not required to file a
Quarterly Report on Form 10-Q, copies of an unaudited consolidated balance sheet
of such Borrower as of the end of such quarter and the related consolidated
statement of income of such Borrower for the portion of such Borrower’s fiscal
year ending on the last day of such quarter, in each case prepared in accordance
with GAAP, subject to the absence of footnotes and to year-end adjustments),
together with a certificate of an authorized officer of such Borrower stating
that no Event of Default or Unmatured Event of Default with respect to such
Borrower has occurred and is continuing or, if any such Event of Default or
Unmatured Event of Default has occurred and is continuing, a statement as to the
nature thereof and the action which such Borrower proposes to take with respect
thereto;

 

(iii) as soon as available and in any event within 105 days after the end of
each fiscal year of such Borrower, a copy of such Borrower’s Annual Report on
Form 10-K filed with the Securities and Exchange Commission with respect to such
fiscal year (or, if such Borrower is not required to file an Annual Report on
Form 10-K, the consolidated balance sheet of such Borrower and its subsidiaries
as of the last day of such fiscal year and the related consolidated statements
of income, retained earnings (if applicable) and cash flows of such Borrower for
such fiscal year, certified by Pricewaterhouse Coopers LLP or other certified
public accountants of recognized national standing), together with a certificate
of an authorized officer of such Borrower stating that no Event of Default or
Unmatured Event of Default with respect to such Borrower has occurred and is
continuing or, if any such Event of Default or Unmatured Event of Default has
occurred and is continuing, a statement as to the nature thereof and the action
which such Borrower proposes to take with respect thereto;

 

(iv) concurrently with the delivery of the annual and quarterly reports referred
to in Sections 5.01(b)(ii) and 5.01(b)(iii), a compliance certificate in
substantially the form set forth in Exhibit E, duly completed and signed by the
Chief Financial Officer, Treasurer or an Assistant Treasurer of such Borrower;

 

34



--------------------------------------------------------------------------------

(v) except as otherwise provided in clause (ii) or (iii) above, promptly after
the sending or filing thereof, copies of all reports that such Borrower sends to
any of its security holders, and copies of all Reports on Form 10-K, 10-Q or
8-K, and registration statements and prospectuses that such Borrower or any of
its Subsidiaries files with the Securities and Exchange Commission or any
national securities exchange (except to the extent that any such registration
statement or prospectus relates solely to the issuance of securities pursuant to
employee or dividend reinvestment plans of such Borrower or such Subsidiary);

 

(vi) promptly upon becoming aware of the institution of any steps by such
Borrower or any other Person to terminate any Plan, or the failure to make a
required contribution to any Plan if such failure is sufficient to give rise to
a lien under section 302(f) of ERISA, or the taking of any action with respect
to a Plan which could result in the requirement that such Borrower furnish a
bond or other security to the PBGC or such Plan, or the occurrence of any event
with respect to any Plan, which could result in the incurrence by such Borrower
or any other member of the Controlled Group of any material liability, fine or
penalty, notice thereof and a statement as to the action such Borrower proposes
to take with respect thereto;

 

(vii) promptly upon becoming aware thereof, notice of any change in the Moody’s
Rating or the S&P Rating for such Borrower; and

 

(viii) such other information respecting the condition, operations, business or
prospects, financial or otherwise, of such Borrower or any of its Subsidiaries
as any Lender, through the Administrative Agent, may from time to time
reasonably request.

 

SECTION 5.02 Negative Covenants. Each Borrower agrees that so long as any amount
payable by such Borrower hereunder remains unpaid, any Facility LC issued for
the account of such Borrower remains outstanding or any Lender has any
Commitment to such Borrower hereunder (except with respect to Section 5.02(a),
which shall be applicable only as of the date hereof and at any time any Advance
to such Borrower or Facility LC issued for the account of such Borrower is
outstanding or is to be made or issued, as applicable), such Borrower will not,
without the written consent of the Majority Lenders:

 

(a) Limitation on Liens. Create, incur, assume or suffer to exist, or, in the
case of Exelon, permit any of its Material Subsidiaries to create, incur, assume
or suffer to exist, any Lien on its respective property, revenues or assets,
whether now owned or hereafter acquired except (i) Liens imposed by law, such as
carriers’, warehousemen’s and mechanics’ Liens and other similar Liens arising
in the ordinary course of business; (ii) Liens on the capital stock of or any
other equity interest in any of its Subsidiaries (excluding, in the case of
Exelon, the stock of ComEd, PECO, Genco and any holding company for any of the
foregoing) or any such Subsidiary’s assets to secure Nonrecourse Indebtedness;
(iii) Liens upon or in any property acquired in the ordinary course of business
to secure the purchase price of such property or to secure any obligation
incurred solely for the purpose of financing the acquisition of such property;
(iv) Liens existing on such property at the time of its acquisition (other than
any such

 

35



--------------------------------------------------------------------------------

Lien created in contemplation of such acquisition unless permitted by the
preceding clause (iii)); (v) Liens on the property, revenues and/or assets of
any Person that exist at the time such Person becomes a Subsidiary and the
continuation of such Liens in connection with any refinancing or restructuring
of the obligations secured by such Liens; (vi) Liens granted in connection with
any financing arrangement for the purchase of nuclear fuel or the financing of
pollution control facilities, limited to the fuel or facilities so purchased or
acquired; (vii) Liens arising in connection with sales or transfers of, or
financing secured by, accounts receivable or related contracts; provided that
any such sale, transfer or financing shall be on arms’ length terms; (viii)
Liens granted by a Special Purpose Subsidiary to secure Transitional Funding
Instruments of such Special Purpose Subsidiary; (ix) in the case of ComEd, Liens
arising under the ComEd Mortgage and “permitted liens” as defined in the ComEd
Mortgage; (x) in the case of PECO, (A) Liens granted under the PECO Mortgage and
“excepted encumbrances” as defined in the PECO Mortgage, and (B) Liens securing
PECO’s notes collateralized solely by mortgage bonds of PECO issued under the
terms of the PECO Mortgage; (xi) in the case of PECO, ComEd and Genco, Liens
arising in connection with sale and leaseback transactions entered into by such
Borrower or a Subsidiary thereof, but only to the extent (I) in the case of PECO
or ComEd or any Subsidiary thereof, the proceeds received from such sale shall
immediately be applied to retire mortgage bonds of PECO or ComEd issued under
the terms of the PECO Mortgage or the ComEd Mortgage, as the case may be, or
(II) the aggregate purchase price of assets sold pursuant to such sale and
leaseback transactions where such proceeds are not applied as provided in clause
(I) shall not exceed, in the aggregate for PECO, ComEd, Genco and their
Subsidiaries, $1,000,000,000; (xii) Liens securing Permitted Obligations; and
(xiii) Liens, other than those described in clauses (i) through (xii) of this
Section 5.02(a), granted by such Borrower or, in the case of Exelon, any of its
Material Subsidiaries in the ordinary course of business securing Debt of such
Borrower and, if applicable, such Material Subsidiaries; provided that the
aggregate amount of all Debt secured by Liens permitted by clause (xiii) of this
Section 5.02(a) shall not exceed in the aggregate at any one time outstanding
(I) in the case of Exelon and its Material Subsidiaries, $100,000,000, (II) in
the case of ComEd, $50,000,000, (III) in the case of Genco, $50,000,000, and
(IV) in the case of PECO, $50,000,000.

 

(b) Mergers and Consolidations; Disposition of Assets. Merge with or into or
consolidate with or into, or sell, assign, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to any Person or
permit any Principal Subsidiary (other than any Sithe Entity) to do so, except
that (i) any of its Principal Subsidiaries may merge with or into or consolidate
with or transfer assets to any other Principal Subsidiary of such Borrower, (ii)
any of its Principal Subsidiaries may merge with or into or consolidate with or
transfer assets to such Borrower and (iii) such Borrower or any of its Principal
Subsidiaries may merge with or into or consolidate with or transfer assets to
any other Person; provided that, in each case, immediately before and after
giving effect thereto, no Event of Default or Unmatured Event of Default with
respect to such Borrower shall have occurred and be continuing and (A) in the
case of any such merger, consolidation or transfer of assets to which a Borrower
is a party, either (x) such Borrower shall be the surviving entity or (y) the
surviving entity shall be an Eligible Successor and shall have assumed all of
the obligations of such Borrower under this Agreement and the Notes issued by
such Borrower and the Facility LCs issued for the account of such Borrower
pursuant to a written instrument in form and substance satisfactory to the
Administrative Agent, (B) subject to clause (A) above, in the case of any such
merger, consolidation or transfer of assets to which any

 

36



--------------------------------------------------------------------------------

of its Principal Subsidiaries is a party, a Principal Subsidiary of such
Borrower shall be the surviving entity and (C) subject to clause (A) above, in
the case of any such merger, consolidation or transfer of assets to which a
Material Subsidiary of Exelon is a party, a Material Subsidiary of Exelon shall
be the surviving entity.

 

(c) Interest Coverage Ratio. Permit its Interest Coverage Ratio as of the last
day of any fiscal quarter to be less than (i) in the case of Exelon, 2.65 to
1.0; (ii) in the case of ComEd, 2.25 to 1.0; (ii) in the case of PECO, 2.25 to
1.0; and (iv) in the case of Genco, 3.25 to 1.0.

 

(d) Continuation of Businesses. Engage in, or permit any of its Subsidiaries to
engage in, any line of business which is material to Exelon and its
Subsidiaries, taken as a whole, other than businesses engaged in by such
Borrower and its Subsidiaries as of the date hereof and reasonable extensions
thereof.

 

(e) Capital Structure. In the case of Exelon, fail at any time to own, free and
clear of all Liens, at least 95% of the issued and outstanding common shares or
other common ownership interests of ComEd, 100% of the issued and outstanding
common shares or other common ownership interests of PECO and 100% of the issued
and outstanding membership interests of Genco (or, in any such case, of a
holding company which owns, free and clear of all Liens, at least 95% of the
issued and outstanding shares of common stock of ComEd, 100% of the issued and
outstanding common shares or other common ownership interests of PECO or 100% of
the issued and outstanding membership interests of Genco).

 

(f) Restrictive Agreements. In the case of Exelon, permit ComEd, Genco or PECO
(or any holding company for any of the foregoing described in the parenthetical
clause at the end of Section 5.02(e)) to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon the ability of such entity to declare or
pay dividends to Exelon (or, if applicable, to its holding company), except for
existing restrictions on (i) PECO relating to (A) the priority of payments on
its subordinated debentures contained in the Indenture dated as of July 1, 1994
between PECO and Wachovia Bank, National Association (f/k/a First Union National
Bank), as trustee, as amended and supplemented to the date hereof, or any other
indenture that has terms substantially similar to such Indenture and that
relates to the issuance of trust preferred securities, and (B) the priority
payment of quarterly dividends on its preferred stock contained in its Amended
and Restated Articles of Incorporation as in effect on the date hereof; and (ii)
ComEd in connection with the securities described on its consolidated balance
sheet for the six months ended June 30, 2003 as “Mandatorily Redeemable
Preferred Securities” and any substantially similar securities issued after such
date.

 

37



--------------------------------------------------------------------------------

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01 Events of Default. If any of the following events shall occur and
be continuing with respect to a Borrower (any such event an “Event of Default”
with respect to such Borrower):

 

(a) Such Borrower shall fail to pay (i) any principal of any Advance to such
Borrower when the same becomes due and payable, (ii) any Reimbursement
Obligation of such Borrower within one Business Day after the same becomes due
and payable or (iii) any interest on any Advance to such Borrower or any other
amount payable by such Borrower under this Agreement or any Note issued by such
Borrower within three Business Days after the same becomes due and payable; or

 

(b) Any representation or warranty made by such Borrower herein or by such
Borrower (or any of its officers) pursuant to the terms of this Agreement shall
prove to have been incorrect or misleading in any material respect when made; or

 

(c) Such Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 5.02, Section 5.01(a)(vii) or Section 5.01(b)(i),
in each case to the extent applicable to such Borrower, or (ii) any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if the failure to perform or observe such other term, covenant or
agreement shall remain unremedied for 30 days after written notice thereof shall
have been given to such Borrower by the Administrative Agent (which notice shall
be given by the Administrative Agent at the written request of any Lender); or

 

(d) Such Borrower or any Principal Subsidiary thereof shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal amount in excess of $50,000,000 in the aggregate (but excluding Sithe
Project Debt, Nonrecourse Indebtedness, Transitional Funding Instruments and
Debt hereunder) of such Borrower or such Principal Subsidiary (as the case may
be) when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof, other than any acceleration of any Debt secured by equipment
leases or fuel leases of such Borrower or a Principal Subsidiary thereof as a
result of the occurrence of any event requiring a prepayment (whether or not
characterized as such) thereunder, which prepayment will not result in a
Material Adverse Change with respect to such Borrower; or

 

(e) Such Borrower or any Principal Subsidiary thereof (other than (i) a Special
Purpose Subsidiary and (ii) so long as such entity has no Debt other than Sithe
Project Debt, any Sithe Entity) shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against such Borrower or any Principal
Subsidiary thereof (other than (i) a Special Purpose Subsidiary and (ii) so long
as such entity has no Debt other than Sithe Project Debt, any Sithe Entity)
seeking to adjudicate it as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the

 

38



--------------------------------------------------------------------------------

appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or for any substantial part of its property,) shall
occur; or such Borrower or any Principal Subsidiary thereof (other than (i) a
Special Purpose Subsidiary and (ii) so long as such entity has no Debt other
than Sithe Project Debt, any Sithe Entity) shall take any action to authorize or
to consent to any of the actions set forth above in this Section 6.01(e); or

 

(f) One or more judgments or orders for the payment of money in an aggregate
amount exceeding $50,000,000 (excluding any such judgments or orders which are
fully covered by insurance, subject to any customary deductible, and under which
the applicable insurance carrier has acknowledged such full coverage in writing)
shall be rendered against such Borrower or any Principal Subsidiary thereof
(other than, if applicable, any Sithe Entity) and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(g) (i) Any Reportable Event that the Majority Lenders determine in good faith
might constitute grounds for the termination of any Plan or for the appointment
by the appropriate United States District Court of a trustee to administer a
Plan shall have occurred and be continuing 30 days after written notice to such
effect shall have been given to such Borrower by the Administrative Agent; (ii)
any Plan shall be terminated; (iii) a Trustee shall be appointed by an
appropriate United States District Court to administer any Plan; (iv) the PBGC
shall institute proceedings to terminate any Plan or to appoint a trustee to
administer any Plan; or (v) any Borrower or any member of the Controlled Group
withdraws from any Multiemployer Plan; provided that on the date of any event
described in clauses (i) through (v) above, the Unfunded Liabilities of the
applicable Plan exceed $20,000,000; or

 

(h) In the case of ComEd, Exelon (or a wholly owned Subsidiary of Exelon) shall
fail to own, free and clear of all Liens, at least 95% of its issued and
outstanding common shares or other common ownership interests;

 

(i) In the case of PECO, Exelon (or a wholly owned Subsidiary of Exelon) shall
fail to own, free and clear of all Liens, 100% of its issued and outstanding
common shares or other common ownership interests; or

 

(j) In the case of Genco, Exelon (or a wholly owned Subsidiary of Exelon) shall
fail to own, free and clear of all Liens, 100% of the membership interests of
Genco;

 

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, by notice to such Borrower, (i)
declare the respective Commitments of the Lenders to such Borrower and the
commitment of the LC Issuer to issue Facility LCs for the account of such
Borrower to be terminated, whereupon the same shall forthwith terminate, and/or
(ii) declare the outstanding principal amount of the Advances to such Borrower,
all interest thereon and all other amounts payable under this Agreement by such

 

39



--------------------------------------------------------------------------------

Borrower (including all contingent LC Obligations) to be forthwith due and
payable, whereupon the outstanding principal amount of such Advances, all such
interest and all such other amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by such Borrower; provided that in the
event of an Event of Default under Section 6.01(e), (A) the obligation of each
Lender to make any Advance to such Borrower and the obligation of the LC Issuer
to issue Facility LCs for the account of such Borrower shall automatically be
terminated and (B) the outstanding principal amount of all Advances to such
Borrower, all interest thereon and all other amounts payable by such Borrower
hereunder (including all contingent LC Obligations of such Borrower) shall
automatically and immediately become due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by such Borrower.

 

ARTICLE VII

 

THE AGENTS

 

SECTION 7.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. As to any matters not expressly provided for
by this Agreement (including enforcement or collection of the Notes), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided that the Administrative Agent shall not be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by a Borrower pursuant to the terms of this Agreement.

 

SECTION 7.02 Agents’ Reliance, Etc. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with this
Agreement, except for its or their respective own gross negligence or willful
misconduct. Without limiting the generality of the foregoing: (i) the
Administrative Agent may treat the payee of any Note as the holder thereof until
the Administrative Agent receives and accepts an Assignment and Acceptance
entered into by the Lender which is the payee of such Note, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.07; (ii) the
Administrative Agent may consult with legal counsel (including counsel for a
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (iii)
the Administrative Agent makes no warranty or representation to any Lender and
shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) the Administrative Agent shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Borrower or to inspect the
property (including the books and records) of any Borrower; (v) the
Administrative Agent shall not be responsible to any Lender

 

40



--------------------------------------------------------------------------------

for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; and (vi) the Administrative Agent shall not incur any
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier,
telegram, cable or telex) believed by it to be genuine and signed or sent by the
proper party or parties.

 

SECTION 7.03 Agents and Affiliates. With respect to its Commitment, Advances and
Notes, Bank One shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not an Agent; and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include Bank One in its individual capacity. Bank One and its affiliates may
accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with, any Borrower, any subsidiary of
any Borrower and any Person who may do business with or own securities of any
Borrower or any such subsidiary, all as if it were not an Agent and without any
duty to account therefor to the Lenders.

 

SECTION 7.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01(e) and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 

SECTION 7.05 Indemnification. The Lenders agree to indemnify each Agent (to the
extent not reimbursed by a Borrower), ratably according to their respective Pro
Rata Shares, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against any such Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by any such Agent under this Agreement,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse each such Agent promptly upon demand for its Pro Rata Share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that such expenses are
reimbursable by a Borrower but for which such Agent is not reimbursed by such
Borrower.

 

SECTION 7.06 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrowers
and may be removed at any time with or without cause by the Majority Lenders.
Upon any such resignation or removal, the Majority Lenders shall have the right
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Majority

 

41



--------------------------------------------------------------------------------

Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Majority
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank described in clause (i)
or (ii) of the definition of “Eligible Assignee” and having a combined capital
and surplus of at least $150,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.
Notwithstanding the foregoing, if no Event of Default or Unmatured Event of
Default shall have occurred and be continuing, then no successor Administrative
Agent shall be appointed under this Section 7.06 without the prior written
consent of the Borrowers, which consent shall not be unreasonably withheld or
delayed.

 

SECTION 7.07 Co-Documentation Agents, Syndication Agent and Co-Lead Arranger.
The titles “Co-Documentation Agent,” “Syndication Agent” and “Co-Lead Arranger”
are purely honorific, and no Person designated as a “Co-Documentation Agent,”
the “Syndication Agent” or a “Co-Lead Arranger” shall have any duties or
responsibilities in such capacity.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Lenders and, in the case of an amendment, the Borrowers, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that no amendment, waiver or
consent shall, unless in writing and signed by all the Lenders (other than any
Lender that is a Borrower or an Affiliate of a Borrower), do any of the
following: (a) waive any of the conditions specified in Section 3.01 or 3.02,
(b) increase or extend the Commitments of the Lenders, increase any Borrower’s
Sublimit to an amount greater than the amount specified in Section
2.04(c)(ii)(B) or subject the Lenders to any additional obligations, (c) reduce
the principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, (e)
change the percentage of the Commitments or of the aggregate unpaid principal
amount of the Notes, or the number of Lenders, that shall be required for the
Lenders or any of them to take any action hereunder, or (f) amend this Section
8.01; provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent, in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or any Note; and (ii) no amendment,
waiver or consent shall, unless in writing and signed by the LC Issuer, in
addition to the Lenders required above to take such action, affect the rights or
duties of the LC Issuer under this Agreement.

 

42



--------------------------------------------------------------------------------

SECTION 8.02 Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier, telegraphic, telex or cable
communication) and mailed, telecopied, telegraphed, telexed, cabled or
delivered, if to any Borrower, at 10 S. Dearborn, 37th Floor, Chicago, IL 60603,
Attention: J. Barry Mitchell, Telecopy: (312) 394-5440; if to any Lender, at its
Domestic Lending Office specified in its Administrative Questionnaire or in the
Assignment and Acceptance pursuant to which it became a Lender; and if to the
Administrative Agent, at its address at 1 Bank One Plaza, Mail Suite IL1-0010,
Chicago, Illinois 60670, Attention: Mr. Ron Cromey, Telecopy: (312) 385-7096 or,
as to each party, at such other address as shall be designated by such party in
a written notice to the other parties. All such notices and communications
shall, when mailed, telecopied, telegraphed, telexed or cabled, be effective
when deposited in the mails, telecopied, delivered to the telegraph company,
confirmed by telex answerback or delivered to the cable company, respectively,
except that notices and communications to the Administrative Agent pursuant to
Article II or VII shall not be effective until received by the Administrative
Agent.

 

SECTION 8.03 No Waiver; Remedies. No failure on the part of any Lender, the LC
Issuer or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.04 Costs and Expenses; Indemnification. (a) Each Borrower severally
agrees to pay on demand all costs and expenses incurred by the Administrative
Agent, the LC Issuer and the Co-Lead Arrangers in connection with the
preparation, execution, delivery, administration, syndication, modification and
amendment of this Agreement, the Notes and the other documents to be delivered
hereunder, including the reasonable fees, internal charges and out-of-pocket
expenses of counsel (including in- house counsel) for the Administrative Agent,
the LC Issuer and the Co-Lead Arrangers with respect thereto and with respect to
advising the Administrative Agent, the LC Issuer and the Co-Lead Arrangers as to
their respective rights and responsibilities under this Agreement, in each case
to the extent attributable to such Borrower; it being understood that to the
extent any such costs and expenses are not attributable to a particular
Borrower, each Borrower shall pay its proportionate share thereof according to
the Borrowers’ respective Sublimits at the time such costs and expenses were
incurred. Each Borrower further severally agrees to pay on demand all costs and
expenses, if any (including counsel fees and expenses of outside counsel and of
internal counsel), incurred by the Agent, the LC Issuer or any Lender in
connection with the collection and enforcement (whether through negotiations,
legal proceedings or otherwise) of such Borrower’s obligations this Agreement,
any Note issued by such Borrower and the other documents to be delivered by such
Borrower hereunder, including reasonable counsel fees and expenses in connection
with the enforcement of rights under this Section 8.04(a), in each case to the
extent attributable to such Borrower; it being understood that to the extent any
such costs and expenses are not attributable to a particular Borrower, each
Borrower shall pay its proportionate share thereof according to the Borrowers’
respective Sublimits at the time such costs and expenses were incurred.

 

(b) If any payment of principal of, or any conversion of, any Eurodollar Rate
Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or conversion pursuant to Section 2.09 or 2.12
or acceleration of the maturity of the

 

43



--------------------------------------------------------------------------------

Advances pursuant to Section 6.01 or for any other reason, the applicable
Borrower shall, upon demand by any Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amount required to compensate such Lender for any additional losses,
costs or expenses which it may reasonably incur as a result of such payment or
conversion, including any loss, cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance.

 

(c) Each Borrower hereby severally agrees to indemnify and hold each Lender, the
LC Issuer, each Agent and each of their respective Affiliates, officers,
directors and employees (each, an “Indemnified Person”) harmless from and
against any and all claims, damages, losses, liabilities, costs or expenses
(including reasonable attorney’s fees and expenses, whether or not such
Indemnified Person is named as a party to any proceeding or is otherwise
subjected to judicial or legal process arising from any such proceeding) that
any of them may pay or incur arising out of or relating to this Agreement, any
Note issued by such Borrower or the transactions contemplated hereby, or the use
by such Borrowers or any of its Subsidiaries of the proceeds of any Advance to
such Borrower, in each case to the extent such claims damages, losses,
liabilities, costs or expenses are attributable to such Borrower, it being
understood that to the extent any such claims, damages, losses, liabilities,
costs or expenses are not attributable to a particular Borrower, each Borrower
shall pay its proportionate share thereof according to the Borrowers’ respective
Sublimits at the time such claims, damages, losses, liabilities, costs or
expenses arose; provided that no Borrower shall be liable for any portion of
such claims, damages, losses, liabilities, costs or expenses resulting from such
Indemnified Person’s gross negligence or willful misconduct. Each Borrower’s
obligations under this Section 8.04(c) shall survive the repayment of all
amounts owing by such Borrower to the Lenders and the Administrative Agent under
this Agreement and any Note issued by such Borrower and the termination of the
Commitments to such Borrower. If and to the extent that the obligations of a
Borrower under this Section 8.04(c) are unenforceable for any reason, such
Borrower agrees to make the maximum contribution to the payment and satisfaction
thereof which is permissible under applicable law.

 

SECTION 8.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default with respect to a Borrower and (ii) the
making of the request or the granting of the consent specified by Section 6.01
to authorize the Administrative Agent to declare the Advances to such Borrower
due and payable pursuant to the provisions of Section 6.01, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of such
Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement and any Note of such Borrower held by
such Lender, whether or not such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the applicable Borrower after any such set-off
and application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender under this Section 8.05 are in addition to other rights and
remedies (including other rights of set-off) that such Lender may have.

 

44



--------------------------------------------------------------------------------

SECTION 8.06 Binding Effect. This Agreement shall become effective when
counterparts hereof shall have been executed by the Borrowers and the Agents and
when the Administrative Agent shall have been notified by each Lender that such
Lender has executed a counterpart hereof and thereafter shall be binding upon
and inure to the benefit of the Borrowers, the Agents and each Lender and their
respective successors and assigns, provided that (except as permitted by Section
5.02(b)(iii)) no Borrower shall have the right to assign rights hereunder or any
interest herein without the prior written consent of all Lenders.

 

SECTION 8.07 Assignments and Participations. (a) Each Lender may, with the prior
written consent of Exelon, the LC Issuer and the Administrative Agent (which
consents shall not be unreasonably withheld or delayed), and if demanded by a
Borrower pursuant to Section 8.07(g) shall to the extent required by such
Section, assign to one or more banks or other entities all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment, the Advances owing to it, its participation in Facility LCs and any
Note or Notes held by it); provided that (i) each such assignment shall be of a
constant, and not a varying, percentage of all of the assigning Lender’s rights
and obligations under this Agreement, (ii) the Commitment Amount of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $5,000,000 or, if less, the entire amount of such
Lender’s Commitment, and shall be an integral multiple of $1,000,000 or such
Lender’s entire Commitment, (iii) each such assignment shall be to an Eligible
Assignee, (iv) the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and a processing and recordation fee of $3,500 (which shall be
payable by one or more of the parties to the Assignment and Acceptance, and not
by any Borrower, and shall not be payable if the assignee is a Federal Reserve
Bank), and (v) the consent of Exelon shall not be required after the occurrence
and during the continuance of any Event of Default. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, (x) the assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (y) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto (although an assigning Lender shall continue to be entitled to
indemnification pursuant to Section 8.04(c)). Notwithstanding anything contained
in this Section 8.07(a) to the contrary, (A) the consent of Exelon, the LC
Issuer and the Administrative Agent shall not be required with respect to any
assignment by any Lender to an Affiliate of such Lender or to another Lender and
(B) any Lender may at any time, without the consent of Exelon, the LC Issuer or
the Administrative Agent, and without any requirement to have an Assignment and
Acceptance executed, assign all or any part of its rights under this Agreement
and any Note to a Federal Reserve Bank, provided that no such assignment shall
release the transferor Lender from any of its obligations hereunder.

 

45



--------------------------------------------------------------------------------

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01(e) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

(c) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment Amount of, and principal amount of the Advances owing
by each Borrower to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and each Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by any Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with all Notes, if any, subject to such assignment, the Administrative Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrowers.

 

(e) Each Lender may sell participations to one or more banks or other entities
(each, a “Participant”) in or to all or a portion of its rights and/or
obligations under this Agreement (including all or a portion of its Commitment,
the Advances owing to it, its participation in Facility LCs and any Note or
Notes held by it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender

 

46



--------------------------------------------------------------------------------

shall remain the holder of any such Note for all purposes of this Agreement,
(iv) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) such Lender shall
retain the sole right to approve, without the consent of any Participant, any
amendment, modification or waiver of any provision of this Agreement or any Note
held by such Lender, other than any such amendment, modification or waiver with
respect to any Advance or Commitment in which such Participant has an interest
that forgives principal, interest or fees or reduces the interest rate or fees
payable with respect to any such Advance or Commitment, postpones any date fixed
for any regularly scheduled payment of principal of, or interest or fees on, any
such Advance or Commitment, extends any Commitment, releases any guarantor of
any such Advance or releases any substantial portion of collateral, if any,
securing any such Advance.

 

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrowers furnished to such Lender by or on behalf of the
Borrowers; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrowers
received by it from such Lender (subject to customary exceptions regarding
regulatory requirements, compliance with legal process and other requirements of
law).

 

(g) If (i) any Lender shall make demand for payment under Section 2.11(a),
2.11(b) or 2.14, or (ii) shall deliver any notice to the Administrative Agent
pursuant to Section 2.12 resulting in the suspension of certain obligations of
the Lenders with respect to Eurodollar Rate Advances, then (in the case of
clause (i)) within 60 days after such demand (if, but only if, such payment
demanded under Section 2.11(a), 2.11(b) or 2.14 has been made by the applicable
Borrower) or (in the case of clause (ii)) within 60 days after such notice (if
such suspension is still in effect), as the case may be, the Borrowers may
demand that such Lender assign in accordance with this Section 8.07 to one or
more Eligible Assignees designated by the Borrowers and reasonably acceptable to
the Administrative Agent all (but not less than all) of such Lender’s
Commitment, the Advances owing to it and its participation in the Facility LCs
within the next succeeding 30 days. If any such Eligible Assignee designated by
the Borrowers shall fail to consummate such assignment on terms acceptable to
such Lender, or if the Borrowers shall fail to designate any such Eligible
Assignee for all of such Lender’s Commitment, Advances and participation in
Facility LCs, then such Lender may (but shall not be required to) assign such
Commitment and Advances to any other Eligible Assignee in accordance with this
Section 8.07 during such period.

 

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Bank”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Bank to the
Administrative Agent and the Borrowers, the option to provide to any Borrower
all or any part of any Advance that such Granting Bank would otherwise be
obligated to make to such Borrower pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to make any Advance,
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Advance, the Granting Bank shall be obligated to make
such Advance pursuant

 

47



--------------------------------------------------------------------------------

to the terms hereof. The making of an Advance by an SPC hereunder shall utilize
the Commitment of the Granting Bank to the same extent, and as if, such Advance
were made by such Granting Bank. Each party hereto hereby agrees that no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Bank). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 8.07, any SPC may (i) with
notice to, but without the prior written consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Advances to the Granting Bank or to any
financial institutions (consented to by such Borrower and Administrative Agent,
neither of which consents shall be unreasonably withheld or delayed) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Advances and (ii) disclose on a confidential basis any
non-public information relating to its Advances to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This Section 8.07(h) may not be amended in any manner
which adversely affects a Granting Bank or an SPC without the written consent of
such Granting Bank or SPC.

 

SECTION 8.08 Governing Law. THIS AGREEMENT AND ALL NOTES SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.

 

SECTION 8.09 Consent to Jurisdiction; Certain Waivers. (a) THE BORROWERS HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE
COMMONWEALTH OF PENNSYLVANIA AND ANY UNITED STATES DISTRICT COURT SITTING IN THE
COMMONWEALTH OF PENNSYLVANIA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY NOTE AND THE BORROWERS HEREBY IRREVOCABLY
AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVE ANY OBJECTION THEY MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS
AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

 

(b) EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO HEREBY WAIVES ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY NOTE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.

 

48



--------------------------------------------------------------------------------

SECTION 8.10 Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes all prior and contemporaneous agreements
and understandings, oral or written, relating to the subject matter hereof.

 

SECTION 8.11 Liability Several. No Borrower shall be liable for the obligations
of any other Borrower hereunder.

 

SECTION 8.12 Termination of Existing Agreement. The Borrowers and the Lenders
which are parties to the Existing Agreement (which Lenders constitute the
“Majority Lenders” as defined in the Existing Agreement) and Bank One, as
Administrative Agent under the Existing Agreement, agree that, on the Closing
Date, the commitments under the Existing Agreement shall terminate and be of no
further force or effect (without regard to any requirement in Section 2.04 of
the Existing Agreement for prior notice of termination of the commitments
thereunder).

 

[Remainder of the page intentionally left blank]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHERE OF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

EXELON CORPORATION By:   /s/    J. BARRY MITCHELL            

--------------------------------------------------------------------------------

Name:   J. Barry Mitchell Title:   Senior Vice President and Treasurer

 

COMMONWEALTH EDISON COMPANY By:   /s/    J. BARRY MITCHELL            

--------------------------------------------------------------------------------

Name:   J. Barry Mitchell Title:   Vice President and Treasurer

 

PECO ENERGY COMPANY By:   /s/    J. BARRY MITCHELL            

--------------------------------------------------------------------------------

Name:   J. Barry Mitchell Title:   Vice President and Treasurer

 

EXELON GENERATION COMPANY, LLC By:   /s/    J. BARRY MITCHELL            

--------------------------------------------------------------------------------

Name:   J. Barry Mitchell Title:   Vice President and Treasurer

 

i



--------------------------------------------------------------------------------

THE LENDERS

 

BANK ONE, NA (Main Office Chicago), as Administrative Agent, as LC Issuer and as
a Lender By:   /s/    JANE BEK KEIL             

--------------------------------------------------------------------------------

Name:   Jane Bek Keil Title:   Director

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

BARCLAYD BANK PLC, as Syndication Agent and as a Lender By:   /s/    SYDNEY G.
DENNIS            

--------------------------------------------------------------------------------

Name:   Sydney G. Dennis Title:   Director

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Co-Documentation Agent and as a Lender By:   /s/    JOHN S.
KING            

--------------------------------------------------------------------------------

Name:   John S. King Title:   VP

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Lender
By:   /s/    LAWRENCE P. SULLIVAN             

--------------------------------------------------------------------------------

Name:   Lawrence P. Sullivan Title:   Vice President

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as Co-Documentation Agent
and as a Lender By:   /s/    BRIAN SMITH            

--------------------------------------------------------------------------------

Name:   Brian Smith Title:   Director

 

By:   /s/    BRIAN SCHNEIDER            

--------------------------------------------------------------------------------

Name:   Brian Schneider Title:   Vice President

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

ABN AMRO BANK, N.V., as a Lender By:   /s/    MARK R. LASEK            

--------------------------------------------------------------------------------

Name:   Mark R. Lasek Title:   Senior Vice President

 

By:   /s/    FRANK T.J. VAN DEUR            

--------------------------------------------------------------------------------

Name:   Frank T.J. van Deur Title:   Vice President

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/    MICHELLE A. SCHOENFELD          
 

--------------------------------------------------------------------------------

Name:   Michelle A. Schoenfeld Title:   Principal

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, as a Lender By:   /s/    MICHAEL J. DEFORGE            

--------------------------------------------------------------------------------

Name:   MICHAEL J. DeFORGE Title:   VICE PRESIDENT

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:   /s/    SHERRIE I. MANSON        
   

--------------------------------------------------------------------------------

Name:

  Sherrie I. Manson

Title:

  Vice President

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

LEHMAN BROTHERS BANK, FS_, as a Lender By:   /s/    Illegible            

--------------------------------------------------------------------------------

Name:

  Illegible

Title:

  Vice President

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, as a Lender By:   /s/    Illegible            

--------------------------------------------------------------------------------

Name:

  Illegible

Title:

  Vice President     Morgan Stanley Bank

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:   /s/    Illegible            

--------------------------------------------------------------------------------

Name:

  Illegible

Title:

  Director

 

By:   /s/    MARK RENAUD            

--------------------------------------------------------------------------------

Name:

  Mark Renaud

Title:

  Managing Director

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA, as a Lender By:   /s/    LOUIS ALDER            

--------------------------------------------------------------------------------

Name:

  Louis Alder

Title:

  Vice President

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:   /s/    JAMES R. TRIMBLE            

--------------------------------------------------------------------------------

Name:

  JAMES R. TRIMBLE

Title:

  MANAGING DIRECTOR

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender

By:   /s/    Illegible            

--------------------------------------------------------------------------------

Name:

  Illegible

Title:

  Director

 

By:   /s/    WILFRED V. SAINT            

--------------------------------------------------------------------------------

Name:

  Wilfred V. Saint

Title:

  Associate Director
Banking Products
Services US

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:   /s/    Illegible            

--------------------------------------------------------------------------------

Name:

  Illegible

Title:

  Second Vice President

 

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

MELLON BANK, N.A, as a Lender

By:   /s/    Illegible            

--------------------------------------------------------------------------------

Name:

  Illegible

Title:

  Vice President

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH, as a Lender By:  
/s/    BARAH WU           /s/    JAY CHALL            

--------------------------------------------------------------------------------

Name:

  BARAH WU   Jay Chall

Title:

  VICE PRESIDENT   Director

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as a Lender

By:   /s/    CYNTHIA D. HOWELLS            

--------------------------------------------------------------------------------

Name:

  Cynthia D. Howells

Title:

  Vice President

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a Lender By:   /s/    Illegible            

--------------------------------------------------------------------------------

Name:

  Illegible

Title:

  Vice President

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/    R. MICHAEL
NEWTON            

--------------------------------------------------------------------------------

Name:

  R. Michael Newton

Title:

  Vice President

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender

By:   /s/    CHARLES W. REED            

--------------------------------------------------------------------------------

Name:

  Charles W. Reed

Title:

  Vice President

 

By:   /s/    MARY D. FALCK            

--------------------------------------------------------------------------------

Name:

  Mary D. Falck

Title:

  Senior Vice President

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK (Chicago), a Mich_gan Banking Corporation, as a Lender By:  
/s/    KIM PUSZCZEWIOZ            

--------------------------------------------------------------------------------

Name:

  Kim Puszczewioz

Title:

  Corporate Banking Officer

 

Three Year Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

PRICING SCHEDULE

 

The “Applicable Margin,” the “Facility Fee Rate,” the “Utilization Fee Rate” and
the “LC Fee Rate” for any day are the respective percentages set forth below in
the applicable row under the column corresponding to the Status that exists on
such day:

 

Status

--------------------------------------------------------------------------------

  

Applicable Margin and LC

Fee Rate

--------------------------------------------------------------------------------

  

Facility Fee

Rate

--------------------------------------------------------------------------------

  

Utilization Fee

Rate

--------------------------------------------------------------------------------

Level I    0.525%    0.125%    0.100% Level II    0.600%    0.150%    0.125%
Level III    0.700%    0.175%    0.125% Level IV    0.875%    0.250%    0.250%
Level V    1.200%    0.300%    0.500%

 

The Applicable Margin, the Facility Fee Rate, the Utilization Fee Rate and the
LC Fee Rate shall be determined separately for each Borrower in accordance with
the table above based on the Status for such Borrower. The Status in effect for
any Borrower on any date for the purposes of this Pricing Schedule is based on
the Moody’s Rating and S&P Rating in effect at the close of business on such
date.

 

For the purposes of the foregoing (but subject to the final paragraph of this
Pricing Schedule):

 

“Level I Status” exists at any date for a Borrower if, on such date, such
Borrower’s Moody’s Rating is A3 or better or such Borrower’s S&P Rating is A- or
better.

 

“Level II Status” exists at any date for a Borrower if, on such date, (i) Level
I Status does not exist for such Borrower and (ii) such Borrower’s Moody’s
Rating is Baa1 or better or such Borrower’s S&P Rating is BBB+ or better.

 

“Level III Status” exists at any date for a Borrower if, on such date, (i)
neither Level I Status nor Level II Status exists for such Borrower and (ii)
such Borrower’s Moody’s Rating is Baa2 or better or such Borrower’s S&P Rating
is BBB or better.

 

“Level IV Status” exists at any date if, on such date, (i) none of Level I
Status, Level II Status or Level III Status exists for such Borrower and (ii)
such Borrower’s Moody’s Rating is Baa3 or better or such Borrower’s S&P Rating
is BBB- or better.

 

“Level V Status” exists at any date for a Borrower if, on such date, none of
Level I Status, Level II Status, Level III Status or Level IV Status exists for
such Borrower.

 

I-1



--------------------------------------------------------------------------------

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

 

If the S&P Rating and the Moody’s Rating for a Borrower create a split-rated
situation and the ratings differential is one level, the higher rating will
apply. If the differential is two levels or more, the intermediate rating at the
midpoint will apply. If there is no midpoint, the higher of the two intermediate
ratings will apply. If a Borrower has no Moody’s Rating or no S&P Rating, Level
V Status shall exist for such Borrower.

 

I-2



--------------------------------------------------------------------------------

SCHEDULE II

COMMITMENTS

 

LENDER

--------------------------------------------------------------------------------

   COMMITMENT


--------------------------------------------------------------------------------

Bank One, NA

   $ 46,000.000

Barclays Bank PLC

   $ 46,000.000

Wachovia Bank, National Association

   $ 43,750.000

Dresdner Bank, AG New York and Grand Cayman Branches

   $ 43,750.000

Citibank, N.A.

   $ 43,750.000

ABN AMRO Bank, N.V.

   $ 43,750.000

Bank of America, N.A.

   $ 37,000.000

BNP Paribas

   $ 37,000.000

JPMorgan Chase Bank

   $ 37,000.000

KeyBank National Association

   $ 37,000.000

Lehman Brothers Bank, FSB

   $ 37,000.000

Merrill Lynch Bank USA

   $ 37,000.000

Morgan Stanley Bank

   $ 37,000.000

The Bank of Nova Scotia

   $ 37,000.000

UBS Loan Finance LLC

   $ 37,000.000

Credit Suisse First Boston

   $ 27,500.000

Mellon Bank, N.A.

   $ 22,500.000

The Bank of New York

   $ 22,500.000

The Northern Trust Company

   $ 22,500.000

Mizuho Corporate Bank, Ltd.

   $ 15,000.000

U.S. Bank National Association

   $ 15,000.000

Wells Fargo Bank, N.A.

   $ 15,000.000

Fifth Third Bank

   $ 10,000.000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL

   $ 750,000.000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

II-1



--------------------------------------------------------------------------------

SCHEDULE III

EXISTING LETTERS OF CREDIT

 

Number

--------------------------------------------------------------------------------

  

Type

--------------------------------------------------------------------------------

   Borrower


--------------------------------------------------------------------------------

   Current
Amount (in
Dollars)


--------------------------------------------------------------------------------

   Original
Amount (in
Dollars)


--------------------------------------------------------------------------------

   Actual
Expiration


--------------------------------------------------------------------------------

   Adjusted
Expiration


--------------------------------------------------------------------------------

SLT3269    Standby Letter of Credit    ComEd    18,350,000.00    18,350,000.00
   12-Aug-2004    12-Aug-2004 SLT3253    Standby Letter of Credit    Exelon   
220,000.00    200,000.00    20-May-2004    20-May-2004 SLT3254    Standby Letter
of Credit    Exelon    2,155,500.00    2,155,500.00    19-Dec-2003   
19-Dec-2003 SLT3254    Standby Letter of Credit    Exelon    87,669.00   
87,669.00    31-Jul-2004    2-Aug-2004 SLT3256    Standby Letter of Credit   
Exelon    3,400,000.00    3,400,000.00    19-Dec-2003    19-Dec-2003 SLT3256   
Standby Letter of Credit    Exelon    1,700,000.00    1,700,000.00   
19-Dec-2003    19-Dec-2003 SLT3256    Standby Letter of Credit    Exelon   
250,000.00    250,000.00    30-Sep-2004    30-Sep-2004 SLT3258    Standby Letter
of Credit    Exelon    2,700,000.00    2,200,000.00    30-Nov-2003    1-Dec-2003
SLT3259    Standby Letter of Credit    Exelon    1,800,000.00    1,800,000.00   
30-Apr-2004    30-Apr-2004 SLT3261    Standby Letter of Credit    Exelon   
12,500,000.00    9,000,000.00    31-Dec-2003    31-Dec-2003 SLT3262    Standby
Letter of Credit    Exelon    60,600.00    60,600.00    15-Nov-2004   
15-Nov-2004 SLT3263    Standby Letter of Credit    Exelon    400,000.00   
400,000.00    31-Mar-2004    31-Mar-2004 SLT3264    Standby Letter of Credit   
Exelon    1,516,368.40    1,397,374.60    24-Apr-2004    26-Apr-2004 SLT3266   
Standby Letter of Credit    Exelon    5,500,000.00    5,500,000.00   
31-Mar-2004    31-Mar-2004 SLT3266    Standby Letter of Credit    Exelon   
1,000,000.00    1,000,000.00    31-May 2004    1-Jun-2004 SLT3266    Standby
Letter of Credit    Exelon    635,000.00    575,000.00    31-May-2004   
1-Jun-2004 SLT3269    Standby Letter of Credit    Exelon    1,700,000.00   
1,700,000.00    12-Aug-2004    12-Aug-2004 SLT3298    Standby Letter of Credit
   Exelon    1,500,000.00    1,400,000.00    31-Mar-2004    31-Mar-2004 SLT3298
   Standby Letter of Credit    Exelon    5,000,000.00    5,000,000.00   
30-Sep-2004    30-Sep-2004 SLT3299    Standby Letter of Credit    Exelon   
400,000.00    400,000.00    30-Jun-2004    30-Jun-2004 SLT3301    Standby Letter
of Credit    Exelon    2,000,000.00    2,000,000.00    30-Sep-2004   
20-Sep-2004 SLT3302    Standby Letter of Credit    Exelon    250,000.00   
250,000.00    21-Nov-2004    21-Nov-2004 SLT3308    Standby Letter of Credit   
Exelon    2,000,000.00    2,000,000.00    31-Aug-2004    31-Aug-2004 SLT3308   
Standby Letter of Credit    Exelon    1,000,000.00    1,000,000.00   
30-Jun-2004    30-Jun-2004 SLT3309    Standby Letter of Credit    Exelon   
6,125,000.00    6,125,000.00    1-Dec-2003    1-Dec-2003 SLT3309    Standby
Letter of Credit    Exelon    185,000.00    185,000.00    9-Feb-2004   
9-Feb-2004 SLT3318    Standby Letter of Credit    Exelon    1,500,000.00   
1,500,000.00    14-Apr-2004    14-Apr-2004 SLT3320    Standby Letter of Credit
   Exelon    1,364,500.00    1,364,500.00    31-Dec-2003    31-Dec-2003 SLT3324
   Standby Letter of Credit    Exelon    250,000.00    250,000.00    30-Jun-2004
   30-June-2004 SLT7516    Standby Letter of Credit    Exelon    100,000.00   
100,000.00    10-Sep-2004    10-Sep-2004 SLT7516    Standby Letter of Credit   
Exelon    10,000,000.00    10,000,000.00    7-Oct-2004    7-Oct-2004 SLT3300   
Standby Letter of Credit    Exelon    700,000.00    700,000.00    31-Oct-2003   
31-Oct-2003

 

III-1



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF NOTE

 

Dated: [            ], 20    

 

FOR VALUE RECEIVED, the undersigned,                     , a
                     (the “Borrower”), HEREBY PROMISES TO PAY to the order of
             (the “Lender”), for the account of its Applicable Lending Office
(such term and other capitalized terms herein being used as defined in the
Credit Agreement referred to below) on the Maturity Date, the aggregate
principal amount of all outstanding Advances made by the Lender to the Borrower
pursuant to the Credit Agreement.

 

The Borrower further promises to pay interest on the unpaid principal amount of
each Advance from the date of such Advance until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Bank One, NA, as Administrative Agent, at 1 Bank One Plaza, Chicago,
Illinois 60670, in immediately available funds. Each Advance made by the Lender
to the Borrower pursuant to the Credit Agreement, and all payments made on
account of principal thereof, shall be recorded by the Lender and, at the
Lender’s option, endorsed on the grid attached hereto which is part of this
Promissory Note.

 

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Three Year Credit Agreement dated as of October 31, 2003 among
the Borrower, [Exelon Corporation, Commonwealth Edison Company, PECO Energy
Company, Exelon Generation Company, LLC], various financial institutions and
Bank One, NA, as Administrative Agent (as amended, modified or supplemented from
time to time, the “Credit Agreement”). The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the
Lender’s Pro Rata Share of the Borrower’s Sublimit at such time and (ii)
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments on account of principal hereof
prior to the maturity hereof upon the terms and conditions therein specified.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

A-1



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA

 

[EXELON CORPORATION]

[PECO ENERGY COMPANY]

[COMMONWEALTH EDISON COMPANY]

[EXELON GENERATION COMPANY, LLC]

[By   ]    

--------------------------------------------------------------------------------

   

[Name:]

   

[Title:]

 

A-2



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

--------------------------------------------------------------------------------

 

Amount of

Advance

--------------------------------------------------------------------------------

 

Principal

Paid or

Prepaid

--------------------------------------------------------------------------------

  

Amount of

Unpaid

Principal

Balance

--------------------------------------------------------------------------------

  

Notation

Made By

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

 

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

Bank One, NA, as Administrative Agent

for the Lenders parties to the Credit Agreement referred to below

1 Bank One Plaza

Chicago, Illinois 60670

 

[Date]

 

Attention: Utilities Department

North American Finance Group

 

Ladies and Gentlemen:

 

The undersigned, [Exelon Corporation] [PECO Energy Company] [Commonwealth Edison
Company] [Exelon Generation Company, LLC], refers to the Three Year Credit
Agreement, dated as of October 31, 2003, among Exelon Corporation, PECO Energy
Company, Commonwealth Edison Company, Exelon Generation Company, LLC, various
financial institutions and Bank One, NA, as Administrative Agent (as amended,
modified or supplemented from time to time, the “Credit Agreement”), and hereby
gives you notice, irrevocably, pursuant to Section 2.02(a) of the Credit
Agreement that the undersigned requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the
Credit Agreement:

 

(i) The Business Day of the Proposed Borrowing is                     , 20    .

 

(ii) The Type of Advances to be made in connection with the Proposed Borrowing
is [Base Rate Advances] [Eurodollar Rate Advances].

 

(iii) The aggregate amount of the Proposed Borrowing is $            .

 

(iv) The Interest Period for each Advance made as part of the Proposed Borrowing
is [     month[s]].

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(A) the representations and warranties of the undersigned contained in Section
4.01 of the Credit Agreement (excluding, if the proceeds of the Proposed
Borrowing will be used exclusively to repay commercial paper issued by the
undersigned, the representations and warranties set forth in Section 4.01(e) and
the first

 

B-1



--------------------------------------------------------------------------------

sentence of Section 4.01(f) of the Credit Agreement) are correct, before and
after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date;

 

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes an
Event of Default or Unmatured Event of Default; and

 

(C) after giving effect to the Proposed Borrowing, the undersigned will not have
exceeded any limitation on its ability to incur indebtedness (including any
limitation imposed by any governmental or regulatory authority).

 

Very truly yours,

 

[EXELON CORPORATION]

[PECO ENERGY COMPANY]

[COMMONWEALTH EDISON COMPANY]

[EXELON GENERATION COMPANY, LLC]

[By

  ]    

--------------------------------------------------------------------------------

   

[Name:]

   

[Title:]

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Dated         , 20        

 

Reference is made to the Three Year Credit Agreement dated as of October 31,
2003 among Exelon Corporation, PECO Energy Company, Commonwealth Edison Company,
Exelon Generation Company, LLC (together the “Borrowers”), various financial
institutions and Bank One, NA, as Administrative Agent (as amended, modified or
supplemented from time to time, the “Credit Agreement”). Terms defined in the
Credit Agreement are used herein with the same meaning.

 

                     (the “Assignor”) and                      (the “Assignee”)
agree as follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to all of
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof which represents the Pro Rata Share specified on Schedule 1 of all
outstanding rights and obligations under the Credit Agreement, including,
without limitation, a corresponding interest in the Assignor’s Commitment, the
Advances owing to the Assignor, the Assignor’s interest in Facility LCs and the
Notes held by the Assignor. After giving effect to such sale and assignment, the
Assignee’s Commitment Amount will be as set forth in Section 2 of Schedule 1.

 

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statement, warranty or
representation made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

 

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Lead Arranger, the LC Issuer, the
Assignor or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) confirms that it
is an Eligible Assignee; (iv) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; (v)
agrees that it will perform in accordance with their

 

C-1



--------------------------------------------------------------------------------

terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; (vi) confirms that none of the
consideration used to make the purchase being made by the Assignee hereunder are
“plan assets” as defined under ERISA; and the rights and interests of the
Assignee in and under the Credit Agreement will not be “plan assets” under
ERISA; [and] (vii) specifies as its Domestic Lending Office (and address for
notices) and Eurodollar Lending Office the offices set forth beneath its name on
the signature pages hereof [;and (viii) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying that it is exempt from
United States withholding taxes with respect to all payments to be made to the
Assignee under the Credit Agreement and the Notes].1

 

4. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered to the Administrative Agent for acceptance by
Exelon (if required), the LC Issuer and the Administrative Agent and recording
by the Administrative Agent. The effective date of this Assignment and
Acceptance shall be the date of recording thereof by the Administrative Agent,
unless otherwise specified on Schedule 1 hereto (the “Effective Date”).

 

5. Upon such recording by the Administrative Agent, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

 

6. Upon such recording by the Administrative Agent, from and after the Effective
Date, the Administrative Agent shall make all payments under the Credit
Agreement and the Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.

 

7. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.

--------------------------------------------------------------------------------

1 If the Assignee is organized under the laws of a jurisdiction outside the
United States.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

[NAME OF ASSIGNOR]

By

       

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

[NAME OF ASSIGNEE]

By

       

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Domestic Lending Office (and address for notices): [Address] Eurodollar Lending
Office: [Address]

 

C-3



--------------------------------------------------------------------------------

[Consented to this          day

of                      , 20    ]

 

EXELON CORPORATION By        

--------------------------------------------------------------------------------

   

Name:

Title:

 

Consented to and Accepted this          day

of                     , 20    

 

BANK ONE, NA, as Administrative Agent and LC Issuer By        

--------------------------------------------------------------------------------

   

Name:

Title:

 

C-4



--------------------------------------------------------------------------------

Schedule 1

 

to

 

Assignment and Acceptance

 

Dated         , 20        

 

Section 1.              Pro Rata Share:                % Section 2.             
Assignee’s Commitment Amount after giving effect hereto:    $            
Section 3.         

Effective Date2:

          , 20             

--------------------------------------------------------------------------------

2 This date should be no earlier than the date of recording by the
Administrative Agent.

 

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D - 1

 

FORM OF OPINION OF BALLARD SPAHR ANDREWS & INGERSOLL

 

October 31, 2003

 

To each of the Agents and the Lenders which is a party

to the Credit Agreement, dated as of October 31,

2003, among Exelon Corporation, Commonwealth

Edison Company, PECO Energy Company and Exelon

Generation Company, LLC, as Borrowers, the various

financial institutions named therein, as Lenders and

Bank One, NA, as Administrative Agent

 

  Re: $750,000,000 Three-Year Credit Agreement

 

Ladies and Gentlemen:

 

This opinion letter is furnished to you pursuant to Section 3.01(v) of the
$750,000,000 Three-Year Credit Agreement, dated as of October 31, 2003 (the
“Agreement”), among Exelon Corporation (“Exelon”), Commonwealth Edison Company
(“ComEd”), PECO Energy Company (“PECO”) and Exelon Generation Company, LLC
(“Genco”), as Borrowers, the various financial institutions named therein, as
Lenders and Bank One, NA, as Administrative Agent. Unless otherwise specified,
terms defined in the Agreement are used herein as therein defined.

 

We have acted as special counsel for Exelon, Genco and PECO (collectively, the
“Pennsylvania Borrowers”) in connection with the preparation, execution and
delivery of the Agreement and as local counsel for ComEd with respect to certain
matters of Pennsylvania law relating to the Agreement. In that capacity, we have
examined the following:

 

(i) The Agreement, the Notes executed by Exelon (the “Exelon Notes”), the Notes
executed by PECO (the “PECO Notes”), the Notes executed by Genco (the “Genco
Notes”) and the Notes executed by ComEd (the “ComEd Notes” and, together with
the Exelon Notes, the PECO Notes and the Genco Notes, the “Notes”);

 

(ii) The documents furnished by each of the Pennsylvania Borrowers pursuant to
Section 3.01 of the Agreement;

 

(iii) The Articles of Incorporation of each of Exelon and PECO and all
amendments thereto (in each case, its “Charter”);

 

D-1-1



--------------------------------------------------------------------------------

(iv) The by-laws of each of Exelon and PECO and all amendments thereto (in each
case, its “By-laws”);

 

(v) The Operating Agreement of Genco and all amendments thereto (the “Operating
Agreement”);

 

(vi) A certificate from the Secretary of State of the Commonwealth of
Pennsylvania dated October 29, 2003 certifying as to the subsistence of Exelon
in Pennsylvania;

 

(vii) A certificate from the Secretary of State of the Commonwealth of
Pennsylvania dated October 29, 2003 certifying as to the subsistence of PECO in
Pennsylvania; and

 

(viii) A certificate from the Secretary of State of the Commonwealth of
Pennsylvania dated October 29, 2003 certifying as to the subsistence of Genco in
Pennsylvania;

 

We have also examined, and relied upon the accuracy of factual matters contained
in, originals or copies, certified or otherwise identified to our satisfaction,
of such other corporate or organizational records of the Pennsylvania Borrowers,
certificates or comparable documents of public officials and of officers of the
Pennsylvania Borrowers, and such other agreements, instruments and documents and
have made such examinations of law as we have deemed necessary in connection
with the opinions set forth below.

 

We have assumed the legal capacity and competence of natural persons, the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals and the conformity to original documents of documents submitted to
us as certified, conformed, photostatic, electronic or facsimile copies. We have
made no independent factual investigation other than as described above, and as
to other factual matters, we have relied exclusively on the facts stated in the
representations and warranties contained in the Agreement and the Exhibits and
Schedules to the Agreement (other than representations and warranties
constituting conclusions of law on matters on which we opine). We have not
examined any records of any court, administrative tribunal or other similar
entity in connection with our opinion.

 

When an opinion or confirmation is given to our knowledge or with reference to
matters of which we are aware or which are known to us, or with another similar
qualification, the relevant knowledge or awareness is limited to the actual
contemporaneous knowledge or awareness of facts, without investigation, by the
lawyer who is the current primary contact for each of the Pennsylvania Borrowers
and the individual lawyers in this firm who have participated in the specific
transaction to which this opinion letter relates.

 

We have also assumed, without verification, (i) that the parties to the
Agreement and the other agreements, instruments and documents executed in
connection therewith, other than the Borrowers, have the power (including,
without limitation, corporate power where applicable) and authority to enter
into and perform the Agreement and such other agreements, instruments and
documents, (ii) the due authorization, execution and delivery by such parties
other than the Borrowers of

 

D-1-2



--------------------------------------------------------------------------------

the Agreement and such other agreements, instruments and documents, (iii) that
the Agreement and such other agreements, instruments and documents constitute
legal, valid and binding obligations of each such party other than the
Borrowers, enforceable against each such other party in accordance with their
respective terms and (iv) the amount of a Borrower’s borrowings outstanding
under the Agreement and the                                         
                                                  $750,000,000 3-Day Credit
Agreement being entered into by the Borrower concurrently with this Agreement
will not exceed the amount such Borrower is authorized to borrow under any
approval referred to in Paragraphs 4 and 8 below.

 

D-1-3



--------------------------------------------------------------------------------

Based upon the foregoing and subject to the assumptions, exceptions, limitations
and qualifications set forth herein, we are of the opinion that:

 

1. Each of Exelon and PECO is a corporation duly incorporated and presently
subsisting under the laws of the Commonwealth of Pennsylvania. Genco is a
limited liability company duly formed and presently subsisting under the laws of
the Commonwealth of Pennsylvania.

 

2. The execution and delivery, and the performance of the obligations
thereunder, by the Pennsylvania Borrowers of the Agreement and the applicable
Notes (a) are within the Pennsylvania Borrowers’ corporate or limited liability
company powers, (b) have been duly authorized by all necessary corporate and
limited liability company action of each of the Pennsylvania Borrowers, (c) do
not contravene (i) the Charter, By-laws or the Operating Agreement, as the case
may be, of each of the Pennsylvania Borrowers, (ii) any law of the United States
or the Commonwealth of Pennsylvania or (iii) to our knowledge, any agreement or
instrument to which any of the Pennsylvania Borrowers is a party or by which any
of the Pennsylvania Borrowers is bound and (d) to our knowledge, do not result
in or require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of the Pennsylvania Borrowers’
properties under such agreements or instruments.

 

3. The execution, delivery and performance by ComEd of the Agreement and the
ComEd Notes do not contravene any law of the Commonwealth of Pennsylvania.

 

4. No consent or approval of, or notice to or filing with, any federal or state
regulatory authority of the United States or the Commonwealth of Pennsylvania is
required by the Pennsylvania Borrowers in connection with the execution or
delivery by the Pennsylvania Borrowers of the Agreement or the applicable Notes,
except for, in the case of Exelon and Genco, the authorization of the U.S.
Securities and Exchange Commission under the Public Utility Holding Company Act
of 1935 and, in the case of PECO, approval from the Public Utility Commission of
the Commonwealth of Pennsylvania, which authorization and approval have been
received and are in full force and effect.

 

5. The Agreement and the Exelon Notes have been duly executed and delivered by
Exelon, and the Agreement and the Exelon Notes constitute the legal, valid and
binding obligations of Exelon, enforceable against Exelon in accordance with
their respective terms.

 

6. The Agreement and the PECO Notes have been duly executed and delivered by
PECO, and the Agreement and the PECO Notes constitute the legal, valid and
binding obligations of PECO, enforceable against PECO in accordance with their
respective terms.

 

D-1-4



--------------------------------------------------------------------------------

7. The Agreement and the Genco Notes have been duly executed and delivered by
Genco, and the Agreement and the Genco Notes constitute the legal, valid and
binding obligations of Genco, enforceable against Genco in accordance with their
respective terms.

 

8. Assuming that the execution, delivery and performance of the Agreement and
the ComEd Notes are within ComEd’s corporate power and the Agreement and the
ComEd Notes have been duly authorized, executed and delivered by ComEd after
receipt of all required governmental and regulatory approvals, the Agreement and
the ComEd Notes constitute the legal, valid and binding obligations of ComEd,
enforceable against ComEd in accordance with their respective terms.

 

9. None of the Pennsylvania Borrowers is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

We do not have knowledge, after inquiry of each lawyer in this firm who is the
current primary contact for the Borrowers or who has devoted substantive
attention to matters on behalf of the Borrowers during the preceding twelve
months and who is still currently employed by or a member of this firm, except
as disclosed in Exelon’s Annual Report on Form 10-K for the year ended December
31, 2002 or Exelon’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2003, no litigation or governmental proceeding is pending or
threatened in writing against any Borrower (i) with respect to the Agreement or
the Notes, or (ii) which is likely to have a material adverse effect upon the
financial condition, business, properties or prospects of any Borrower and its
subsidiaries taken as a whole.

 

The foregoing opinions are subject to the following exceptions, limitations and
qualifications:

 

(a) Our opinions are subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, fraudulent transfer
marshalling or similar laws affecting creditors’ rights and remedies generally;
general principles of equity, including without limitation, concepts of
materiality, reasonableness, good faith and fair dealing (regardless of whether
such enforceability is considered in a proceeding in equity or at law); and
limitations on enforceability of rights to indemnification or contribution by
federal or state securities laws or regulations or by public policy.

 

(b) We draw your attention to the provisions of Section 911(b) of the
Pennsylvania Crimes Code (the “Crimes Code”), 18 Pa. C.S.§ 911(b), in connection
with the fact that the Advances bear floating rates of interest. Section 911(b)
of the Crimes Codes makes it unlawful to use or invest income derived from a
pattern of “racketeering activity” in the establishment or operation of any
enterprise.

 

D-1-5



--------------------------------------------------------------------------------

“Racketeering activity,” as defined in the Crimes Code, includes the collection
of money or other property in full or partial satisfaction of a debt which arose
as the result of the lending of money or other property at a rate of interest
exceeding 25% per annum where not otherwise authorized by law.

 

(c) We express no opinion as to the application or requirements of federal or
state securities (except with respect to the opinion in paragraph 9), patent,
trademark, copyright, antitrust and unfair competition, pension or employee
benefit, labor, environmental health and safety or tax laws in respect of the
transactions contemplated by or referred to in the Agreement.

 

(d) We express no opinion as to the validity or enforceability of any provision
of the Agreement or the Notes which (i) permits the Lenders to increase the rate
of interest or to collect a late charge in the event of delinquency or default
to the extent deemed to be penalties or forfeitures; (ii) purports to be a
waiver by any Borrower of any right or benefit except to the extent permitted by
applicable law; (iii) purports to require that waivers must be in writing to the
extent that an oral agreement or implied agreement by trade practice or course
of conduct modifying provisions of the Agreement or the Notes has been made;
(iv) purports to exculpate any party from its own negligent acts; or (v)
purports to authorize any Participant to set off and apply any deposits at any
time held, and any other indebtedness at any time owing, by such Participant to
or for the account of any Borrower.

 

We express no opinion as to the law of any jurisdiction other than the law of
the Commonwealth of Pennsylvania and the federal law of the United States.

 

A copy of this opinion may be delivered by you to each financial institution
that may become a Lender under the Agreement, and such persons may rely on this
opinion as if it were addressed to them and had been delivered to them on the
date hereof. This opinion may be relied on by you and such persons to whom you
may deliver copies as provided in the preceding sentence only in connection with
the consummation of the transactions described herein and may not be used or
relied upon by you or any other person for any other purpose, without in each
instance our prior written consent.

 

This opinion is limited to the matters expressly stated herein. No implied
opinion may be inferred to extend this opinion beyond the matters expressly
stated herein. We do not undertake to advise you or anyone else of any changes
in the opinions expressed herein resulting from changes in law, changes in facts
or any other matters that hereafter might occur or be brought to our attention.

 

Very truly yours,

 

BALLARD SPAHR ANDREWS & INGERSOLL

 

D-1-6



--------------------------------------------------------------------------------

EXHIBIT D-2

 

FORM OF OPINION OF SIDLEY AUSTIN BROWN & WOOD LLP

 

October 31, 2003

 

To each of the Agents and Lenders party to the Three

Year Credit Agreement dated as of October 31, 2003

among Exelon Corporation, Commonwealth Edison

Company, PECO Energy Company and Exelon

Generation Company, LLC, as Borrowers, the various

financial institutions named therein, as Lenders, and Bank

One, NA, as Administrative Agent

 

Ladies and Gentlemen:

 

We have been asked to furnish this letter to you pursuant to Section 3.01(b)(v)
of the Three Year Credit Agreement dated as of October 31, 2003 (the “Credit
Agreement”) among Exelon Corporation (“Exelon”), Commonwealth Edison Company
(“ComEd”), PECO Energy Company (“PECO”) and Exelon Generation Company, LLC
(“Genco”), as Borrowers, various financial institutions, as Lenders, and Bank
One, NA, as Administrative Agent. Unless otherwise defined in this letter,
capitalized terms defined in the Credit Agreement are used herein as therein
defined.

 

We have acted as special Illinois counsel to ComEd in connection with the
execution and delivery of the Credit Agreement and the Notes executed and
delivered by ComEd (the “ComEd Notes”). In that capacity, we have examined:

 

(i) the Credit Agreement;

 

(ii) the ComEd Notes;

 

(iii) the Restated Articles of Incorporation of ComEd and all amendments thereto
(the “ComEd Charter”); and

 

(iv) the by-laws of ComEd and all amendments thereto (the “ComEd By-Laws”).

 

We are familiar with the corporate proceedings taken by ComEd in connection with
the Credit Agreement and the transactions contemplated thereby. For purposes of
expressing the opinions expressed in this letter, we have relied, as to various
questions of fact material thereto, upon the representations made by ComEd in
the Credit Agreement and upon certificates of officers of ComEd. We have also
examined originals, or copies of originals certified to our satisfaction, of
such corporate records of ComEd and such agreements, documents, certificates and
other statements of government officials and other instruments, have examined
such questions of law and have satisfied ourselves as to such matters of fact as
we have considered relevant and necessary as a basis for this letter. We have

 

D-2-1



--------------------------------------------------------------------------------

assumed the genuineness of all signatures, the legal capacity of all natural
persons, the authenticity of all documents submitted to us as originals and the
conformity with the original documents of all documents submitted to us as
certified or photostatic copies or by facsimile or other means of electronic
transmission. We have also assumed that the amount of ComEd’s borrowings
outstanding under the Credit Agreement and the 364-Day Credit Agreement dated as
of October 31, 2003 among Exelon, ComEd, PECO and Genco, as Borrowers, various
financial institutions, as Lenders, and Bank One, NA, as Administrative Agent,
will not exceed the amount that ComEd is authorized to borrow under any approval
referred to in paragraph 5. With respect to any instrument or agreement executed
or to be executed by any party other than ComEd, we have assumed, to the extent
relevant to the opinions set forth herein, that (i) such other party (if not a
natural person) has been duly organized and is validly existing and in good
standing under the laws of its jurisdiction of organization and (ii) such other
party has full right, power and authority to execute, deliver and perform its
obligations under each instrument or agreement to which it is a party and each
such instrument or agreement has been duly authorized (if applicable), executed
and delivered by, and is a valid, binding and enforceable agreement or
obligation, as the case may be, of, such other party.

 

Based upon the foregoing and subject to the qualifications and limitations
stated below, it is our opinion that:

 

1. ComEd is a corporation duly organized, validly existing and in good standing
under the laws of the State of Illinois.

 

2. The execution and delivery by ComEd of, and performance by ComEd of its
obligations under, the Credit Agreement and the ComEd Notes are within its
corporate powers, have been duly authorized by all necessary corporate action,
and do not (a) violate any provision of the ComEd Charter, the ComEd By-laws or
any law, rule or regulation known to us to be customarily applicable to
transactions of the nature contemplated by the Credit Agreement or the ComEd
Notes or (b) to our knowledge, breach, constitute a default under or otherwise
violate any agreement or instrument to which ComEd is a party or by which it or
its properties are bound; and such execution, delivery and performance do not,
to our knowledge, result in or require the creation of any lien, security
interest or encumbrance on or in any of ComEd’s properties.

 

3. The Credit Agreement and the ComEd Notes have been duly executed and
delivered by ComEd.

 

4. The Credit Agreement and the ComEd Notes are, to the extent that the laws of
the State of Illinois or the federal laws of the United States are applicable to
the enforcement of ComEd’s obligations thereunder, legal, valid and binding
obligations of ComEd, enforceable against ComEd in accordance with their
respective terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws of general applicability relating to or affecting the
enforceability of creditors’

 

D-2-2



--------------------------------------------------------------------------------

rights generally, and by the effect of general principles of equity (regardless
of whether enforceability is considered in a proceeding at law or in equity).

 

5. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body of the United States or the
State of Illinois is required for the due execution and delivery by ComEd of,
and performance by ComEd of its obligations under, the Credit Agreement and the
ComEd Notes, except for (i) the authorization of the U.S. Securities and
Exchange Commission under the Public Utility Holding Company Act of 1935, as
amended, which authorization has been received, and (ii) the approval of the
Illinois Commerce Commission under the Illinois Public Utilities Act, as
amended, which approval has been received.

 

6. ComEd is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (“Investment Company Act”).

 

We confirm to you that, to our knowledge, after inquiry of each lawyer in this
firm who currently has supervisory responsibility for matters handled by this
firm on behalf of ComEd, except as disclosed in ComEd’s Annual Report on Form
10-K for the year ended December 31, 2002 and its Quarterly Reports on Form 10-Q
for the quarterly periods ended March 31, 2003 and June 30, 2003, there is no
pending or overtly threatened action or proceeding to which ComEd or any of its
Subsidiaries is a party before any court, governmental agency or arbitrator that
relates to the Credit Agreement or the ComEd Notes or that could reasonably be
expected to affect materially and adversely ComEd’s performance of its
obligations under the Credit Agreement or the ComEd Notes.

 

The opinion as to enforceability set forth in paragraph 4 above is subject to
the qualification that the enforceability of ComEd’s obligations under the
Credit Agreement and the ComEd Notes is subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity). Such principles of equity are of general application and, in
applying such principles, a court, among other things, might not allow a
contracting party to exercise remedies in respect of a default deemed
immaterial, or might decline to order an obligor to perform covenants. Such
principles would include an expectation that parties act with reasonableness and
in good faith, and might be applied, for example, to provisions which purport to
grant a party with the authority to exercise sole discretion or make conclusive
determinations. We note further, that, in addition to the application of
equitable principles described above, courts have imposed an obligation on
contracting parties to act reasonably and in good faith in the exercise of their
contractual rights and remedies, and may also apply public policy considerations
in limiting the rights of parties seeking to obtain indemnification.

 

With respect to our opinion in paragraph 6 above that ComEd is not an
“investment company” within the meaning of the Investment Company Act, we have
relied exclusively, as to all factual matters, on a certificate, dated as of the
date of this letter (the “Certificate”), of J. Barry Mitchell, Vice President
and Treasurer of ComEd (the “Executing Officer”). We note that, for purposes of
determining whether a particular entity is an “investment company” within the
meaning of the Investment Company Act, it is necessary to examine the “value” of
the assets of such entity within

 

D-2-3



--------------------------------------------------------------------------------

the meaning of Section 2(a)(41)(A) of the Investment Company Act. Section
2(a)(41)(A)(ii) of the Investment Company Act provides that the “value” of
certain assets held by an entity shall be the “fair value” of such assets as
determined in good faith by such entity’s board of directors (or similar
governing body). Although the Certificate makes certain certifications regarding
the value of the assets of ComEd and certain of its subsidiaries, the Executing
Officer did not request the Board of Directors of ComEd or of any of such
subsidiaries to determine the value of any assets required to be valued at “fair
value” pursuant to Section 2(a)(41)(A)(ii), but obtained values from other
sources he deemed to be reliable. We have assumed, however, with your
permission, that all assets of ComEd and its subsidiaries that are required to
be valued at “fair value” pursuant to Section 2(a)(41)(A)(ii) of the Investment
Company Act by the Board of Directors of ComEd or of the relevant subsidiary, as
the case may be, would have been valued at the same values ascribed to such
assets in the Certificate had the Board of Directors of ComEd or of the relevant
subsidiary determined the “fair value” thereof pursuant to said section.

 

We express no opinion as to the enforceability of provisions of the Credit
Agreement that (a) attempt to exculpate other parties from liability for future
actions, inactions or practices, (b) purport to establish evidentiary standards,
(c) purport to confer subject matter jurisdiction on any court or fix venue, (d)
relate to severability or separability, (f) relate to payment without set-off or
that otherwise purport to make obligations of, or determinations by, any party
unconditional and absolute or (g) constitute agreements to agree. We also
express no opinion as to the enforceability of provisions in the Credit
Agreement to the effect that terms may not be waived or modified except in
writing.

 

Any opinion or statement herein which is expressed to be “to our knowledge” or
is otherwise qualified by words of like import means that the lawyers in this
firm who have had an involvement in reviewing the Credit Agreement and the ComEd
Notes have no current conscious awareness of any facts or information contrary
to such opinion or statement.

 

This letter is limited to the federal laws of the United States of America and
the laws of the State of Illinois. We note that the Credit Agreement and each of
the ComEd Notes provides that it is to be governed by the laws of the
Commonwealth of Pennsylvania. We express no opinion as to (i) Exelon, PECO or
Genco or (ii) the enforceability under the laws of the Commonwealth of
Pennsylvania of ComEd’s obligations under the Credit Agreement or the ComEd
Notes. With respect to these matters, we understand you are relying upon the
opinion of Ballard Spahr Andrews & Ingersoll LLP, special counsel to Exelon,
PECO and Genco and special Pennsylvania counsel to ComEd.

 

This letter is being delivered solely for the benefit of the persons to whom it
is addressed; accordingly, it may not be relied upon by any other person or
otherwise circulated or utilized for any purpose without our written consent,
except that Ballard Spahr Andrews & Ingersoll LLP may rely upon the opinions
expressed in paragraphs 1 through 3 (inclusive) in rendering their opinion to
you of even date herewith. This letter may not be quoted or filed with any
governmental authority or other regulatory agency (except to the extent required
by law). We assume no obligation to update or supplement the opinions expressed
herein to reflect any facts or circumstances which may hereafter

 

D-2-4



--------------------------------------------------------------------------------

come to our attention with respect to such opinions, including any changes in
applicable law which may hereafter occur.

 

Very truly yours,

 

SIDLEY AUSTIN BROWN & WOOD LLP

 

D-2-5



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF ANNUAL AND QUARTERLY COMPLIANCE CERTIFICATE

 

                        , 20        

 

Pursuant to the Three Year Credit Agreement, dated as of October 31, 2003, among
Exelon Corporation (“Exelon”), PECO Energy Company (“PECO”), Commonwealth Edison
Company (“ComEd”), Exelon Generation Company, LLC (“Genco”), various financial
institutions and Bank One, NA, as Administrative Agent (as amended, modified or
supplemented from time to time, the “Credit Agreement”), the undersigned, being
                             of [Exelon] [PECO] [ComEd] [Genco] (the
“Borrower”), hereby certifies on behalf of the Borrower as follows:

 

1. Delivered herewith are the financial statements prepared pursuant to Section
5.01(b)[(ii)/(iii)] of the Credit Agreement for the fiscal                     
ended                     , 20        . All such financial statements comply
with the applicable requirements of the Credit Agreement.

 

2. Schedule I hereto sets forth in reasonable detail the information and
calculations necessary to establish the Borrower’s compliance with the
provisions of Section 5.02(c) of the Credit Agreement as of the end of the
fiscal period referred to in paragraph 1 above.

 

3. (Check one and only one:)

 

  ¨ No Event of Default or Unmatured Event of Default has occurred and is
continuing.

 

  ¨ An Event of Default or Unmatured Event of Default has occurred and is
continuing, and the document(s) attached hereto as Schedule II specify in detail
the nature and period of existence of such Event of Default or Unmatured Event
of Default as well as any and all actions with respect thereto taken or
contemplated to be taken by the Borrower.

 

4. The undersigned has personally reviewed the Credit Agreement, and this
certificate was based on an examination made by or under the supervision of the
undersigned sufficient to assure that this certificate is accurate.

 

E-1



--------------------------------------------------------------------------------

5. Capitalized terms used in this certificate and not otherwise defined shall
have the meanings given in the Credit Agreement.

 

[EXELON CORPORATION]

[PECO ENERGY COMPANY]

[COMMONWEALTH EDISON COMPANY]

[EXELON GENERATION COMPANY, LLC]

By        

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

 

Date:        

--------------------------------------------------------------------------------

 

E-2